TABLE OF CONTENTS

Exhibit 10.7

RECORDING REQUESTED

BY AND WHEN RECORDED

RETURN TO:

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

DEED OF TRUST, SECURITY AGREEMENT AND

FIXTURE FILING

BY

SHR St. Francis, L.L.C.

a Delaware limited liability company,

as Trustor

and

DTRS St. Francis, L.L.C., a Delaware limited liability,

Operating Lessee

TO

FIDELITY NATIONAL TITLE INSURANCE COMPANY

as Trustee

for the benefit of

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation,

as Beneficiary

May 5, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page ARTICLE I    GRANT OF SECURITY    4

Section 1.1

   REAL PROPERTY GRANT    4

Section 1.2

   PERSONAL PROPERTY GRANT    7

Section 1.3

   CONDITIONS TO GRANT    8 ARTICLE II    TRUSTOR COVENANTS    8

Section 2.1

   DUE AUTHORIZATION, EXECUTION, AND DELIVERY    8

Section 2.2

   PERFORMANCE BY TRUSTOR; HOTEL LICENSES AND PERMITS    9

Section 2.3

   WARRANTY OF TITLE TO REAL PROPERTY AND FF&E    9

Section 2.4

   TAXES, LIENS AND OTHER CHARGES    10

Section 2.5

   ESCROW DEPOSITS    10

Section 2.6

   CARE AND USE OF THE PROPERTY    12

Section 2.7

   COLLATERAL SECURITY INSTRUMENTS    13

Section 2.8

   MANAGEMENT AGREEMENT    13

Section 2.9

   FF&E    14

Section 2.10

   SUITS AND OTHER ACTS TO PROTECT THE PROPERTY    14

Section 2.11

   LIENS AND ENCUMBRANCES    15

Section 2.12

   DEBT SERVICE RESERVE ACCOUNT    15

Section 2.13

   PROCEEDS DEPOSIT ACCOUNT    17 ARTICLE III    INSURANCE    18

Section 3.1

   REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES    18

Section 3.2

   ADJUSTMENT OF CLAIMS    21

Section 3.3

   ASSIGNMENT TO BENEFICIARY    22 ARTICLE IV    BOOKS, RECORDS AND ACCOUNTS   
22

Section 4.1

   BOOKS AND RECORDS    22

Section 4.2

   PROPERTY REPORTS    23

Section 4.3

   ADDITIONAL MATTERS    23 ARTICLE V    LEASES AND OTHER AGREEMENTS AFFECTING
THE PROPERTY    24

Section 5.1

   TRUSTOR’S REPRESENTATIONS AND WARRANTIES    24

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.2

   REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OPERATING LEASE.    24

Section 5.3

   ASSIGNMENT OF LEASES    25

Section 5.4

   PERFORMANCE OF OBLIGATIONS    25

Section 5.5

   SUBORDINATE LEASES    26

Section 5.6

   LEASING COMMISSIONS    26

Section 5.7

   REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OWNER AGREEMENT.    27

ARTICLE VI    ENVIRONMENTAL HAZARDS

   27

Section 6.1

   REPRESENTATIONS AND WARRANTIES    27

Section 6.2

   REMEDIAL WORK    28

Section 6.3

   ENVIRONMENTAL SITE ASSESSMENT    28

Section 6.4

   UNSECURED OBLIGATIONS    28

Section 6.5

   HAZARDOUS MATERIALS    29

Section 6.6

   REQUIREMENTS OF ENVIRONMENTAL LAWS    30

ARTICLE VII    CASUALTY, CONDEMNATION AND RESTORATION

   30

Section 7.1

   TRUSTOR’S REPRESENTATIONS    30

Section 7.2

   RESTORATION    31

Section 7.3

   CONDEMNATION    32

Section 7.4

   CASUALTY AND CONDEMNATION RESTORATION PURSUANT TO MANAGEMENT AGREEMENT.    33

Section 7.5

   REQUIREMENTS FOR RESTORATION    34

ARTICLE VIII    REPRESENTATIONS, WARRANTIES AND COVENANTS OF TRUSTOR

   35

Section 8.1

   ERISA    35

Section 8.2

   NON-RELATIONSHIP    35

Section 8.3

   NO ADVERSE CHANGE    36

Section 8.4

   TRUSTOR’S REPRESENTATIONS AND WARRANTIES    36

Section 8.5

   COVENANTS AND AGREEMENTS WITH RESPECT TO LIABLE PARTY AND STRATEGIC HOTELS &
RESORTS, INC    36

Section 8.6

   FOREIGN INVESTOR    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.7

   US PATRIOT ACT    38

ARTICLE IX    EXCULPATION AND LIABILITY

   38

Section 9.1

   LIABILITY OF TRUSTOR    38

Section 9.2

   RECOURSE LOAN    41 ARTICLE X    SINGLE PURPOSE ENTITY; CHANGE IN OWNERSHIP,
CONVEYANCE OF PROPERTY’                          PROHIBITIONS ON FINANCING AND
DEBT    42

Section 10.1

   SINGLE PURPOSE ENTITY; INDEPENDENT DIRECTOR; TRUSTOR GUARANTY AND SUBORDINATE
DEED OF TRUST    42

Section 10.2

   CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION    43

Section 10.3

   ONE TIME TRANSFER RIGHT    43

Section 10.4

   OTHER PERMITTED TRANSFERS    44

Section 10.5

   PROHIBITION ON SUBORDINATE FINANCING    46

Section 10.6

   PERMITTED DEBT    46

Section 10.7

   PERMITTED LIENS    47

Section 10.8

   RESTRICTIONS ON ADDITIONAL OBLIGATIONS    47

Section 10.9

   RELEASE OF TRUSTOR GUARANTY    47

Section 10.10

   STATEMENTS REGARDING OWNERSHIP    48

ARTICLE XI    DEFAULTS AND REMEDIES

   49

Section 11.1

   EVENTS OF DEFAULT    49

Section 11.2

   REMEDIES UPON DEFAULT    50

Section 11.3

   APPLICATION OF PROCEEDS OF SALE    51

Section 11.4

   WAIVER OF JURY TRIAL    52

Section 11.5

   BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS    52

Section 11.6

   BENEFICIARY REIMBURSEMENT    52

Section 11.7

   FEES AND EXPENSES    52

Section 11.8

   WAIVER OF CONSEQUENTIAL DAMAGES    52

Section 11.9

   INDEMNIFICATION OF TRUSTEE    52

Section 11.10

   ACTIONS BY TRUSTEE    53

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page

Section 11.11

   SUBSTITUTION OF TRUSTEE    53

ARTICLE XII    TRUSTOR AGREEMENTS AND FURTHER ASSURANCES

   53

Section 12.1

   PARTICIPATION AND SALE OF LOAN    53

Section 12.2

   REPLACEMENT OF NOTE    54

Section 12.3

   TRUSTOR’S ESTOPPEL    54

Section 12.4

   FURTHER ASSURANCES    55

Section 12.5

   SUBROGATION    55

ARTICLE XIII    SECURITY AGREEMENT

   55

Section 13.1

   SECURITY AGREEMENT    55

Section 13.2

   REPRESENTATIONS AND WARRANTIES    56

Section 13.3

   CHARACTERIZATION OF PROPERTY    56

Section 13.4

   PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS    56

ARTICLE XIV    MISCELLANEOUS COVENANTS

   57

Section 14.1

   NO WAIVER    57

Section 14.2

   NOTICES    57

Section 14.3

   HEIRS AND ASSIGNS; TERMINOLOGY    57

Section 14.4

   SEVERABILITY    58

Section 14.5

   APPLICABLE LAW    58

Section 14.6

   CAPTIONS    59

Section 14.7

   TIME OF THE ESSENCE    59

Section 14.8

   NO MERGER    59

Section 14.9

   NO MODIFICATIONS    60

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

DEFINED TERMS

Execution Date: May 5, 2010

Note: A promissory note made by Trustor dated as of the Execution Date, to the
order of Metropolitan Life Insurance Company in the principal amount of
$220,000,000.00

Beneficiary & Address:

Metropolitan Life Insurance Company,

a New York corporation (“MetLife”)

Metropolitan Life Insurance Company, a New York corporation

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President

Real Estate Investments

and:

Metropolitan Life Insurance Company

125 South Wacker Drive, Suite 1100

Chicago, Illinois 60606-4478

Attention: Director

and:

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94110

Attn: Director

Trustor & Address:

SHR St. Francis, L.L.C.

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

with a copy to:

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Trustee & Address:

 

Fidelity National Title Insurance Company

50 California Street

San Francisco, CA

 

Liable Party & Address:

 

Strategic Hotel Funding, L.L.C., a Delaware limited liability company, and its
successors and assigns as and to the extent permitted under the Guaranty

 

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

 

Operating Lessee & Address:

 

DTRS St. Francis, L.L.C.

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

 

Affiliated Guarantor & Address:

 

SHC Columbus Drive, LLC,

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

 

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property: The St. Francis Hotel located at 335 Powell Street, San Francisco,
California consisting of 1,195 guest rooms, including approximately 40,035
square feet of retail space and parking garage.

 

County: San Francisco County

 

State: California

 

Use: Hotel, retail and related uses

 

Insurance:

 

Commercial General Liability Required Liability Limits —$50,000,000.00

 

Auto Liability: $1,000,000.00 owned/hired/non-owned

 

Address for Insurance Notification:

 

Metropolitan Life Insurance Company

Its affiliates and/or successors and assigns

10 Park Avenue

Morristown, New Jersey, 07962

Attention: Real Estate Investments Insurance Risk Manager

 

Loan Documents: The Note, this Deed of Trust and any other documents related to
the Note and/or this Deed of Trust and all renewals, amendments, modifications,
restatements and extensions of these documents, except the Indemnity Agreement
and the Guaranty. Indemnity Agreement: Unsecured Indemnity Agreement dated as of
the Execution Date and executed by Trustor and Liable Party in favor of
Beneficiary. Guaranty: Guaranty dated as of the Execution Date and executed by
Liable Party in favor of Beneficiary. Trustor Guaranty: Trustor Guaranty shall
have the meaning ascribed in Section 10.1 of the Deed of Trust. Subordinate Deed
of Trust shall have the meaning ascribed in Section 10.1 of the Deed of Trust.
Affiliated Guaranty: Affiliated Guaranty dated as of the Execution Date and
executed by Affiliated Guarantor in favor of Beneficiary. Affiliated Guarantor
Subordinate Mortgage: The Mortgage, Security Agreement and Fixture Filing
executed by Affiliated Guarantor to secure the obligations under the Affiliated
Guaranty for the benefit of Beneficiary and encumbering the property and other
improvements located at 200 North Columbus Drive, Chicago, Illinois, and more
particularly described therein. The Unsecured Indemnity Agreement, the Guaranty,
the Affiliated Guaranty and the Affiliated Guarantor Subordinate Mortgage are
not Loan Documents and shall survive repayment of the Loan or other termination
of the Loan Documents as and to the extent provided therein.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Deed of Trust”)
is entered into as of the Execution Date by Trustor and Operating Lessee to
Trustee for the benefit of Beneficiary with reference to the following Recitals:

RECITALS

A. This Deed of Trust secures: (1) the payment of the indebtedness evidenced by
the Note with interest at the rates set forth in the Note, together with all
renewals, modifications, consolidations and extensions of the Note, all
additional advances or fundings made by Beneficiary, and any other amounts
required to be paid by Trustor under any of the Loan Documents, (collectively,
the “Secured Indebtedness”, and sometimes referred to as the “Loan”) and (2) the
full performance by Trustor and/or Operating Lessee as applicable of all of the
terms, covenants and obligations set forth in any of the Loan Documents. The
stated Maturity Date of the Loan is June 1, 2017.

B. Trustor makes the following covenants and agreements for the benefit of
Beneficiary or any party designated by Beneficiary, including any prospective
purchaser of the Loan Documents or participant in the Loan, and their respective
officers, employees, agents, attorneys, representatives and contractors (all of
which are collectively referred to as, “Beneficiary”) and Trustee.

C. Operating Lessee is executing this Deed of Trust for the purpose of
(i) confirming and agreeing to be bound by the representations, warranties,
covenants and agreements of Operating Lessee herein and (ii) confirming the
Grant of Security by Operating Lessee in Article I of this Deed of Trust.

NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Trustor
agrees as follows:

ARTICLE I

GRANT OF SECURITY

Section 1.1 REAL PROPERTY GRANT. Trustor and/or Operating Lessee as applicable,
irrevocably sells, transfers, grants, conveys, assigns and warrants to
Beneficiary and Trustee, its successors and assigns, in trust, with power of
sale and right of entry and possession, all of Trustor’s and Operating Lessee’s
present and future estate, right, title and interest in and to the following
which are collectively referred to as the “Real Property”:

(1) that certain real property located in the County and State which is more
particularly described in Exhibit “A” attached to this Deed of Trust or any
portion of the real property; all easements, rights-of-way, gaps, strips and
gores of land; streets and alleys; sewers and water rights; privileges,
licenses, tenements, and appurtenances appertaining to the real property, and
the reversion(s), remainder(s), and claims of Trustor and/or Operating Lessee as
applicable with respect to these items, and the benefits of any existing or
future conditions, covenants and restrictions affecting the real property
(collectively, the “Land”);

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) all things now or hereafter affixed to or placed on the Land, including all
buildings, structures and improvements, all Fixtures (as defined below) and all
machinery, elevators, boilers, building service equipment (including, without
limitation, all equipment for the generation or distribution of air, water,
heat, electricity, light, fuel or for ventilating or air conditioning purposes
or for sanitary or drainage purposes or for the removal of dust, refuse or
garbage), partitions, appliances, furniture, furnishings, building materials,
supplies, computers and software, restaurant equipment, window coverings and
floor coverings, lobby furnishings, and other property now or in the future
attached, or installed in the improvements and all replacements, repairs,
additions, or substitutions to these items (collectively, the “Improvements”);

(3) all equipment, machinery, fixtures, and other items of property required for
or incidental to the use of the Property as a hotel, including all components
thereof, now or hereafter permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which to the greatest extent permitted by law are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”);

(4) all present and future income, rents, revenue, profits, proceeds, hotel room
income, and income of any kind derived directly or indirectly by Trustor, or
Operating Lessee from or in connection with the Property, (including, without
limitation, all revenues from (w) rentals or other payments from hotel guests,
tenants, lessees, licensees or concessionaires whether on a cash basis or
credit, paid or collected, and (x) the sale of food and beverages that are
prepared at the Property and sold or delivered on or off the Property
(including, without limitation, revenues from mini-bars), whether for cash or
for credit, including in respect of guest rooms, banquet rooms, meeting rooms
and other similar rooms and (y) gross revenue from the rental of banquet,
meeting and other similar rooms, and (z) parking income and revenues), and all
other benefits from the Land and/or Improvements and all deposits made with
respect to the Land and/or Improvements, including, but not limited to, any
security given to utility companies by Trustor and/or Operating Lessee as
applicable, any advance payment of real estate taxes or assessments, or
insurance premiums made by Trustor and/or Operating Lessee as applicable and all
claims or demands relating to such deposits and other security, including claims
for refunds of tax payments or assessments, and all insurance proceeds payable
to Trustor and/or Operating Lessee as applicable in connection with the Land
and/or Improvements whether or not such insurance coverage is specifically
required under the terms of this Deed of Trust (“Insurance Proceeds”) (all of
the items set forth in this paragraph are referred to collectively as “Rents and
Profits”);

(5) all rights of Trustor and/or Operating Lessee as applicable under that
certain agreement dated as of August 21, 1986, between Trustor’s predecessor in
interest and Westin Hotel Company (together with St. Francis Hotel Corporation,
its successor by assignment, the “Manager”), as amended by that certain First
Amendment to Amended and Restated Management Agreement, dated as of June 2,
1994, as further amended by that certain Second Amendment to Amended and
Restated Management Agreement, dated as of September 1,

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1999, as further amended by that certain Amended and Restated Second Amendment
to Amended and Restated Management Agreement dated as of April 25, 2000, that
certain Third Amendment to Hotel Operator Agreement dated July 2, 2008, that
certain Fourth Amendment to Hotel Operator Agreement dated January 1, 2010 and
that certain Fifth Amendment to Management Agreement dated May     , 2010, as
assigned to Manager pursuant to that certain Assignment and Assumption of
Management Agreements, dated as of December 31, 1997, as assigned to another
predecessor to Operating Lessee pursuant to that certain Assignment and
Assumption of Management agreement dated as of April 26, 2000, and as further
assigned to Operating Lessee pursuant to an Assignment and Assumption of
Contracts dated as of June 1, 2006 (as so amended and assigned, or further
amended, modified, renewed, extended or substituted from time to time, the
“Management Agreement”).

(6) all rights of Trustor under that certain Operating Lease dated June 1, 2006,
between Trustor and DTRS St. Francis, L.L.C., a Delaware limited liability
company (“Operating Lessee”), as hereafter amended or supplemented (the
“Operating Lease”).

(7) all rights of Trustor under that certain Owner Agreement dated June 1, 2006,
between Trustor, Operating Lessee and Manager, as hereafter amended or
supplemented (the “Owner Agreement”).

(8) all rights of Trustor or Operating Lessee in and to accounts receivables,
arising from the operation of the Property, to payment for goods sold or leased,
for services rendered, or for the rental or use of the Property, whether or not
yet earned by performance, including, without limiting the generality of the
foregoing, (i) all accounts arising from the operation of the Property, and
(ii) all rights to payment from any consumer credit or charge card organization
or entity (such as or similar to the organizations or entities which sponsor and
administer the American Express Card, the Visa Card, the Carte Blanche Card and
the Master Card). Accounts Receivable shall include all of the foregoing rights
to payment, whether now existing or hereafter created, and all substitutions
therefor, proceeds thereof (whether cash or non-cash, movable or immovable,
tangible or intangible) received upon the sale, exchange, transfer, collection
or other disposition thereof or substitution therefor, and all of the proceeds
from all of the foregoing, subject however to the rights of Manager under the
Management Agreement;

(9) all damages, payments and revenue of every kind that Trustor and/or
Operating Lessee as applicable may be entitled to receive, from any person
owning or acquiring a right to the oil, gas or mineral rights and reservations
of the Land;

(10) all proceeds and claims arising on account of any damage to, or
Condemnation (as hereinafter defined) of any part of the Land and/or
Improvements, and all causes of action and recoveries for any diminution in the
value of the Land and/or Improvements;

(11) all authorizations, licenses and permits, including without limitation,
operating permits, liquor licenses and all other authorizations or permits
necessary or appropriate for the Improvements to be fully operated as a
first-class hotel (“Hotel Licenses and Permits”);

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(12) all, guaranties, warranties, franchise agreements, permits, or certificates
relating to the ownership, use, operation or maintenance of the Land and/or
Improvements; and

(13) all names by which the Land and/or Improvements may be operated or known,
and all rights to carry on business under those names, and all trademarks, trade
names, and goodwill relating to the Land and/or Improvements.

TO HAVE AND TO HOLD the Real Property, unto Trustee, its successors and assigns,
in trust, for the benefit of Beneficiary, its successors and assigns, forever
subject to the terms, covenants and conditions of this Deed of Trust.

Section 1.2 PERSONAL PROPERTY GRANT. Trustor irrevocably sells, transfers,
grants, conveys, assigns and warrants to Beneficiary, its successors and
assigns, a security interest in Trustor’s interest, and to the extent
permissible under the Operating Lease and the Owner Agreement, Operating
Lessee’s interest, in the following personal property which is collectively
referred to as “Personal Property”:

(1) any portion of the Real Property which may be personal property, and all
other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property;

(2) all rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Trustor
and/or Operating Lessee as applicable in common with others and all documents of
membership in any owner’s association or similar group;

(3) all plans and specifications prepared for construction of the Improvements;
and all contracts and agreements of Trustor and/or Operating Lessee as
applicable relating to the plans and specifications or to the construction of
the Improvements;

(4) all furniture, fixtures and equipment and other items of property located on
or used in connection with the Real Property or its occupancy or operation,
including all furniture, furnishings, wall coverings, fixtures and hotel
equipment and systems located at, or used in connection with, the operation of
the Property as a Hotel, together with all replacements therefor and additions
thereto, including, without limitation, (i) all equipment and systems required
for the operation of kitchens and bars, if any, laundry and dry cleaning
facilities, (ii) office equipment, (iii) dining room wagons, materials handling
equipment, cleaning and engineering equipment, (iv) telephone and computerized
accounting systems, (v) vehicles and (vi) and any other items customarily
included within “property and equipment” for hotel properties similar to the
Property (“FF&E”);

(5) all, general intangibles, letter of credit rights, commercial tort claims,
deposit accounts, documents, instruments and chattel paper and all
substitutions, replacements of, and additions to, any of the these items;

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(6) all rights of Trustor and Operating Lessee in and to the Hotel Operating
Account, the Fund for Replacement of and Additions to Furnishings and Equipment
and any and all other accounts held by Manager pursuant to the terms of the
Management Agreement for the benefit of Trustor and/or Operating Lessee;

(7) all rights of Trustor and/or Operating Lessee, as applicable, in and to that
certain bank account into which all payments and distributions from Manager to
Trustor and/or Operating Lessee are made, which is held by Bank of America, N.A.
(“Bank”) pursuant to a Deposit Account Control Agreement (“DAC Agreement”)
entered into or which will be entered into by and between Bank, Trustor,
Operating Lessee and Beneficiary (the “Proceeds Deposit Account”)

(8) all rights of Trustor and/or Operating Lessee, as applicable, in and to the
DS Account (as defined in Section 2.12) and the DS Funds (as defined in
Section 2.12).

(9) all sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale; and

(10) all proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, condemnation awards
or otherwise).

All of the Real Property and the Personal Property are collectively referred to
as the “Property.”

Section 1.3 CONDITIONS TO GRANT. If Trustor shall pay to Beneficiary the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Trustor and/or Operating Lessee as applicable shall perform and observe
each of the terms, covenants and agreements set forth in the Loan Documents,
then this Deed of Trust and all the rights granted by this Deed of Trust shall
be released by Trustee and/or Beneficiary in accordance with the laws of the
State.

ARTICLE II

TRUSTOR COVENANTS

Section 2.1 DUE AUTHORIZATION, EXECUTION, AND DELIVERY.

(a) Trustor represents and warrants that the execution of the Loan Documents and
the Indemnity Agreement have been duly authorized and there is no provision in
the organizational documents of Trustor requiring further consent for such
action by any other entity or person.

(b) Trustor represents and warrants that it is duly organized, validly existing
and is in good standing under the laws of the state of its formation and in the
State, that it has all necessary licenses, authorizations, registrations,
permits and/or approvals to own its properties and to carry on its business as
presently conducted.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Trustor represents and warrants that the execution, delivery and performance
of the Loan Documents will not result in Trustor’s being in default under any
provision of its organizational documents or of any deed of trust, mortgage,
lease, credit or other agreement to which it is a party or which affects it or
the Property, including without limitation, the Revolver Loan (as defined in
Section 10.4).

(d) Trustor represents and warrants that the Loan Documents and the Indemnity
Agreement have been duly authorized, executed and delivered by Trustor and
constitute valid and binding obligations of Trustor which are enforceable in
accordance with their terms.

Section 2.2 PERFORMANCE BY TRUSTOR; HOTEL LICENSES AND PERMITS .

(a) Trustor shall pay the Secured Indebtedness to Beneficiary and shall keep and
perform each and every other obligation, covenant and agreement of the Loan
Documents.

(b) Trustor represents and warrants that the Hotel Licenses and Permits
necessary or appropriate for the Improvements to be fully operated as a
first-class hotel shall have been validly obtained, paid for and be in full
force and effect.

Section 2.3 WARRANTY OF TITLE TO REAL PROPERTY AND FF&E .

(a) Trustor warrants that it holds marketable and indefeasible fee simple
absolute title to the Real Property, and that it has the right and is lawfully
authorized to sell, convey or encumber the Property subject only to those
property specific exceptions to title recorded in the real estate records of the
County and contained in Schedule B-1 and B-2 of the title insurance policy or
policies which have been approved by Beneficiary (the “Permitted Exceptions”).
The Property is free from all due and unpaid taxes, assessments and mechanics’
and materialmen’s liens.

(b) All FF&E have been paid for in full and there are no leases or encumbrances,
or security interests on any of the FF&E except for that certain (i) Revenue and
Sharing Agreement dated December 8, 2005 by and between BRE/ST. Francis L.L.C.
and Minibar North America, Inc., as amended by Addendum to Revenue Sharing
Agreement dated February 10, 2006 and (ii) Licensing and Maintenance Agreement
dated December 8, 2005 by and between BRE/ST. Francis L.L.C. and Minibar North
America, Inc., and (iii) Managed Servcies Order #7021845-001 by and between
DTRS/St Francis LLC and Xerox, Inc., dated August 20, 2008, as amended
(collectively, the “Equipment Leases”).

(c) The Equipment Leases are in full force and effect, there are no monetary or
other defaults by Manager, Trustor or Operating Lessee thereunder.

(d) Trustor further covenants to warrant and forever defend Beneficiary and
Trustee from and against all persons claiming any interest in the Property.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.4 TAXES, LIENS AND OTHER CHARGES.

(a) Unless otherwise paid to Beneficiary as provided in Section 2.5, Trustor
and/or Operating Lessee as applicable shall pay all real estate and other taxes
and assessments which may be payable, assessed, levied, imposed upon or become a
lien on or against any portion of the Property (all of the foregoing items are
collectively referred to as the “Imposition(s)”). The Impositions shall be paid
not later than the dates on which the particular Imposition would become
delinquent and Trustor shall produce to Beneficiary receipts of the imposing
authority, or other evidence reasonably satisfactory to Beneficiary, evidencing
the payment of the Imposition in full. If Trustor and/or Operating Lessee as
applicable elects by appropriate legal action to contest any Imposition, Trustor
shall first deposit cash (or other security approved by Beneficiary such as a
bond or letter of credit) with Beneficiary as a reserve in an amount which
Beneficiary determines is sufficient to pay the Imposition plus all fines,
interest, penalties and costs which may become due pending the determination of
the contest. If Trustor deposits this sum or alternative security with
Beneficiary, Trustor shall not be required to pay the Imposition provided that
enforcement or collection of the Imposition, or the sale or forfeiture of, the
Property is prevented during such contest and such contest is prosecuted with
due diligence and continuity. Upon termination of any proceeding or contest and
any appeal thereof, Trustor shall pay the amount of the Imposition as finally
determined in the proceeding or contest. Provided that there is not then an
Event of Default (as defined in Section 11.1), the monies or alternative
security which have been deposited with Beneficiary pursuant to this Section
shall be applied toward such payment and the excess, if any, shall be returned
to Trustor.

(b) In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Beneficiary, at Beneficiary’s option,
the Secured Indebtedness may be declared by Beneficiary to immediately become
due and payable. Notwithstanding the preceding sentence, the Beneficiary’s
election to accelerate the Loan shall not be effective if (1) Trustor and/or
Operating Lessee as applicable is permitted by law (including, without
limitation, applicable interest rate laws) to, and actually does, pay the
Imposition or the increased portion of the Imposition and (2) Trustor agrees in
writing to pay or reimburse Beneficiary in accordance with Section 11.6 for the
payment of any such Imposition which becomes payable at any time when the Loan
is outstanding.

Section 2.5 ESCROW DEPOSITS.

(a) Without limiting the effect of Section 2.4 and Section 3.1, subject to
(b) and (c) below, Trustor shall pay to Beneficiary monthly on the same date the
monthly installment is payable under the Note, an amount equal to 1/12th of the
amounts Beneficiary reasonably estimates are necessary to pay, on an annualized
basis, (1) all Impositions and (2) the premiums for the insurance policies
required under this Deed of Trust (collectively the “Premiums”) until such time
as Trustor has deposited an amount equal to the annual charges for these items
and on demand, from time to time, shall pay to Beneficiary any additional
amounts necessary to pay the Premiums and Impositions. Trustor will furnish to
Beneficiary bills for Impositions and

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Premiums thirty (30) days before Impositions become delinquent and such Premiums
become due for payment. No amounts paid as Impositions or Premiums shall be
deemed to be trust funds and these funds may be commingled with the general
funds of Beneficiary. Beneficiary shall not pay Trustor interest on account of
these funds. If an Event of Default occurs, Beneficiary shall have the right, at
its election, to apply any amounts held under this Section 2.5 in reduction of
the Secured Indebtedness, or in payment of the Premiums or Impositions for which
the amounts were deposited.

(b) Notwithstanding the foregoing, if (i) the insurance required to be
maintained hereunder is provided under a blanket policy approved by Beneficiary,
or (ii) Trustor, Operating Lessee or Manager pay, reserve or set aside funds on
a monthly basis in amounts sufficient to provide for the payment of all Premiums
when due (and such funds need not be segregated or deposited into a specific
fund or account), Beneficiary agrees not to require these deposits unless and
until (a) there has occurred an Event of Default under the Loan Documents, the
Guaranty, the Affiliated Guaranty or the Indemnity Agreement, (b) Trustor no
longer owns the Property; (c) except as and to the extent expressly permitted
under Article X, there has been a change in the general partners, stockholders
or members of Trustor or in the constituent general partners or controlling
shareholders or controlling members of any of the entities comprising Trustor;
(d) such deposits are required in connection with a securitization or
participation of the Loan; or, (e) at any time Trustor fails to furnish to
Beneficiary, not later than fifteen (15) days after the dates on which any
Premiums would become delinquent, receipts for the payment of such Premiums or
appropriate proof of issuance of a new policy which continues in force the
insurance coverage of the expiring policy. In the event any of these events
described in clauses (a) through (e) occur, unless Beneficiary agrees to an
alternative arrangement directly with the independent third party manager of the
Property, Beneficiary reserves the right to require Premiums deposits at any
time in its absolute discretion notwithstanding the fact that the default may be
cured, or that the transfer or change be approved by Beneficiary.

(c) Notwithstanding the foregoing, so long as Trustor Operating Lessee or
Manager pay, reserve or set aside funds on a monthly basis in amounts sufficient
to provide for the payment of all Impositions as and when due (which funds need
not be segregated or deposited into a specific fund or account), Beneficiary
agrees not to require these deposits unless and until (a) there has occurred an
Event of Default under the Loan Documents, the Guaranty, the Affiliated Guaranty
or the Indemnity Agreement, (b) Trustor no longer owns the Property; or (c) such
deposits are required in connection with a securitization or participation of
the Loan; or (d) except as and to the extent expressly permitted under Article
X, there has been a change in the general partners, stockholders or members of
Trustor or in the constituent general partners or controlling shareholders or
controlling members of any of the entities comprising Trustor. In the event any
of these events described in clauses (a) through (d) occur, unless Beneficiary
agrees to an alternative arrangement directly with the independent third party
manager of the Property, Beneficiary reserves the right to require Impositions
deposits at any time in its absolute discretion notwithstanding the fact that
the default may be cured, or that the transfer or change be approved by
Beneficiary.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.6 CARE AND USE OF THE PROPERTY.

(a) Trustor represents and warrants to Beneficiary as follows:

(i) All authorizations, licenses, including without limitation liquor licenses,
if any, and operating permits required to allow the Improvements to be operated
for the Use have been obtained, paid for and are in full force and effect.

(ii) The Improvements and their Use comply with (and no notices of violation
have been received in connection with) all Requirements (as defined in this
Section) and Trustor and/or Operating Lessee as applicable shall at all times
comply with all present or future Requirements affecting or relating to the
Property and/or the Use. Trustor shall furnish Beneficiary, on request, proof of
compliance with the Requirements. Trustor and/or Operating Lessee as applicable
shall not use or permit the use of the Property, or any part thereof, for any
illegal purpose. “Requirements” shall mean all laws, ordinances, orders,
covenants, conditions and restrictions and other requirements relating to land
and building design and construction, use and maintenance, that may now or
hereafter pertain to or affect the Property or any part of the Property or the
Use, including, without limitation, planning, zoning, subdivision,
environmental, air quality, flood hazard, fire safety, handicapped facilities,
building, health, fire, traffic, safety, wetlands, coastal and other
governmental or regulatory rules, laws, ordinances, statutes, codes and
requirements applicable to the Property, including permits, licenses and/or
certificates that may be necessary from time to time to comply with any of the
these requirements.

(iii) Trustor has complied with all requirements of all instruments and
agreements affecting the Property, whether or not of record, including without
limitation all covenants and agreements by and between Trustor and any
governmental or regulatory agency pertaining to the development, use or
operation of the Property. Trustor and/or Operating Lessee as applicable, at its
sole cost and expense, shall keep the Property in good order, condition, and
repair, and make all necessary structural and non-structural, ordinary and
extraordinary repairs to the Property and the Improvements.

(iv) Trustor and/or Operating Lessee as applicable shall abstain from, and not
permit, the commission of waste to the Property and shall not remove or alter in
any substantial manner, the structure or character of any Improvements without
the prior written consent of Beneficiary.

(v) The zoning approval for the Property is not dependent upon the ownership or
use of any property which is not encumbered by this Deed of Trust.

(vi) Construction of the Improvements on the Property is complete.

(vii) The Property is in good repair and condition, free of any material damage.

(b) Beneficiary shall have the right, at any time and from time to time during
normal business hours, to enter the Property in order to ascertain Trustor
and/or Operating Lessee as applicable’s compliance with the Loan Documents, to
examine the condition of the Property, to perform an appraisal, to undertake
surveying or engineering work, and to inspect

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

premises occupied by tenants. Trustor and/or Operating Lessee as applicable
shall cooperate with Beneficiary performing these inspections. Beneficiary’s
rights hereunder include its rights under California Civil Code Section 2929.5,
as such Section may be amended from time to time. Trustor shall pay all costs
incurred by Beneficiary in connection with any such inspections, except as may
otherwise be provided in such Section 2929.5.

(c) Trustor and/or Operating Lessee as applicable shall use, or cause to be
used, the Property continuously for the Use. Trustor and/or Operating Lessee as
applicable shall not use, or permit the use of, the Property for any other use
without the prior written consent of Beneficiary. Trustor and/or Operating
Lessee as applicable shall not file or record a declaration of condominium,
master deed of trust or mortgage or any other similar document evidencing the
imposition of a so-called “condominium regime” whether superior or subordinate
to this Deed of Trust and Trustor and/or Operating Lessee as applicable shall
not permit any part of the Property to be converted to, or operated as, a
“cooperative apartment house” whereby the tenants or occupants participate in
the ownership, management or control of any part of the Property.

(d) Without the prior written consent of Beneficiary, Trustor and/or Operating
Lessee as applicable shall not (i) initiate or acquiesce in a change in the
zoning classification of and/or restrictive covenants affecting the Property or
seek any variance under existing zoning ordinances, (ii) use or permit the use
of the Property in a manner which may result in the Use becoming a
non-conforming use under applicable zoning ordinances, or (iii) subject the
Property to restrictive covenants.

Section 2.7 COLLATERAL SECURITY INSTRUMENTS. Trustor covenants and agrees that
if Beneficiary at any time holds additional security for any obligations secured
by this Deed of Trust, it may enforce its rights and remedies with respect to
the security, at its option, either before, concurrently or after a sale of the
Property is made pursuant to the terms of this Deed of Trust. Beneficiary may
apply the proceeds of the additional security to the Secured Indebtedness
without affecting or waiving any right to any other security, including the
security under this Deed of Trust, and without waiving any breach or default of
Trustor under this Deed of Trust or any other Loan Document.

Section 2.8 MANAGEMENT AGREEMENT.

(a) As of the Execution Date, the Management Agreement shall be in full force
and effect and Manager shall have no defenses or claims against Trustor with
respect thereto. Any new or subsequent agreements providing for the management
and operation of the Westin St. Francis Hotel shall be subject to Beneficiary’s
approval

(b) The Management Agreement shall be subordinated to the lien of the Deed of
Trust pursuant to an Assignment and Subordination of Management Agreement and
Consent of Manager dated as of the date of this Deed of Trust, and further shall
be assigned to Beneficiary as additional security for the Loan.

(c) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, the Trustor and Operating Lessee may not amend, modify,
supplement, alter or waive any right under the Management Agreement without the
written consent of

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Beneficiary, provided however, without any requirement for consent, Trustor and
Operating Lessee may agree to any nonmaterial modification, change, supplement,
alteration or amendment to the Management Agreement and waiver of any
nonmaterial rights thereunder, including without limitation, any such
modification, change, supplement, alteration, amendment or waiver that does not
affect the cash management procedures set forth in the Management Agreement or
the Loan Documents, decrease the cash flow of the Property, adversely affect the
marketability of the Property, change the definitions of “default” or “event of
default,” change the definitions of “operating expense” or words of similar
meaning to add additional items to or delete items from such definitions, change
the definitions of “owner’s distribution” or “owner’s equity” or words of
similar meaning so as to reduce the payments due the Trustor thereunder, change
the definition of “debt service amount” or “owner indebtedness”, change the
definition of “net cash flow” or “net operating cash flow”, change the timing of
remittances to the Trustor or Operating Lessee thereunder, change the priority
of distributions of “net cash flow” to Trustor or Operating Lessee thereunder,
increase or decrease reserve requirements, change the term of the Management
Agreement or increase any Management Fees (as defined in the Management
Agreement) payable under such Management Agreement.

(d) Trustor or Operating Lessee may not enter into a new Management Agreement
unless approved by Beneficiary in its sole and absolute discretion.

Section 2.9 FF&E. If any future acquisition of FF&E is leased, Beneficiary shall
have the right to consent to such leasing. If Beneficiary consents to such
leasing, Beneficiary shall have the right to approve the terms of any leases and
to receive an assignment of the tenant’s interest in any leased equipment.
Beneficiary shall also receive from the lessor (provided lessor is an entity
unaffiliated with Beneficiary and its affiliates) of such equipment (i) an
estoppel certificate reflecting the lease agreement and the defaults, if any, of
Trustor under the lease agreement, and (ii) an agreement providing that if
Beneficiary shall ever become the owner of the Real Property, such lessor’s
lease, at Beneficiary’s option, may be assumed by Beneficiary at the same rental
charges, and under the same terms and conditions as are presently contained in
such lease. Any lease referred to in this section shall be subject to
Beneficiary’s prior written approval.

Section 2.10 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

(a) Trustor and/or Operating Lessee as applicable shall immediately notify
Beneficiary of the commencement, or receipt of notice, of any and all actions or
proceedings or other material matter or claim affecting the Property and/or the
interest of Beneficiary under the Loan Documents (collectively, “Actions”).
Trustor and/or Operating Lessee as applicable shall appear in and defend any
Actions.

(b) Beneficiary shall have the right, at the cost and expense of Trustor, to
institute, maintain and participate in Actions or other proceedings and take
such other action, as it may deem appropriate in the good faith exercise of its
discretion to preserve or protect the Property and/or the interest of
Beneficiary under the Loan Documents. Any money paid by Beneficiary under this
Section shall be reimbursed to Beneficiary in accordance with Section 11.6
hereof.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.11 LIENS AND ENCUMBRANCES. Except as and to the extent expressly set
forth in Article X to the contrary, without the prior written consent of
Beneficiary, to be exercised in Beneficiary’s sole and absolute discretion,
other than the Permitted Exceptions, Trustor and/or Operating Lessee as
applicable shall not create, place or allow to remain any lien or encumbrance on
the Property, including deeds of trust, mortgages, security interests,
conditional sales, mechanic liens, tax liens or assessment liens regardless of
whether or not they are subordinate to the lien created by this Deed of Trust
(collectively, “Liens and Encumbrances”). If any Liens and Encumbrances are
recorded against the Property or any part of the Property, Trustor and/or
Operating Lessee as applicable shall obtain a discharge and release of any Liens
and Encumbrances within fifteen (15) days after receipt of notice of their
existence.

Section 2.12 DEBT SERVICE RESERVE ACCOUNT.

(a) As of the Execution Date, Liable Party has funded a debt service reserve
account (the “DS Account”) in the amount of $3,648,700.00 (the “DS Funds”) with
Beneficiary’s servicer and a debt service account in the amount of $1,851,300.00
with Beneficiary’s servicer in connection with the Affiliated Guarantor Loan (as
hereinafter defined in Section 2.12 (e) below).

(b) Beneficiary may commingle the DS Account with other funds of Beneficiary.
However, Beneficiary shall pay interest on the DS Account at the monthly money
market rate quoted by the “Bank Rate Monitor” national index as determined by
Beneficiary. Beneficiary may use another rate quoted by the Bank Rate Monitor,
instead of such money market rate or another comparable national index in the
event Beneficiary determines such other rate or index is more appropriate under
the circumstances. Additionally, in the event the Bank Rate Monitor national
index is no longer published, then Beneficiary may select another comparable
index. Trustor and Liable Party acknowledge and agree that all risk of loss with
respect to the principal amount of such deposits shall be at the sole risk of
Trustor and Liable Party.

(c) Provided that there is no pending Event of Default under the Loan Documents
or event with the giving of notice or the passage of time would be an Event of
Default, in the event that operating income from the Property is not sufficient
to pay Trustor’s obligations to pay installments of principal and interest under
the Loan (“Debt Service Shortfall”), provided that Trustor submits evidence,
satisfactory to Beneficiary in its sole discretion, that there is a Debt Service
Shortfall, Trustor shall be permitted to direct Beneficiary to apply the DS
Funds to the payment of Debt Service Shortfalls.

(d) In the event any DS Funds are disbursed from the DS Account as provided
above, then the Liable Party shall be required pursuant to the terms of the
Guaranty to replace such withdrawn funds into the DS Account no later than 90
days after the date of any disbursements (“Liable Party Reimbursement
Obligation”). The failure of Liable Party to replace such funds into the DS
Account within such 90 day period shall be an Event of Default under the
Guaranty and under the Deed of Trust.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) For the purpose of this Section, Affiliated Guarantor Loan shall mean that
certain loan made by Beneficiary to Affiliated Guarantor, which loan is
evidenced by a Promissory Note dated as of the Execution Date in the amount of
$97,750,000.00 executed by Affiliated Guarantor in favor of Beneficiary
(“Affiliated Guarantor Note”), the repayment of which is secured by, among other
documents, a Mortgage, Security Agreement and Fixture Filing encumbering the
property and improvements located at 200 North Columbus Drive, Chicago, Illinois
and more particularly described therein (the “Affiliated Guarantor Property”).
Trustor acknowledges and agrees that it has received a copy of the Promissory
Note and Mortgage, Security Agreement and Fixture Filing for the Affiliated
Guarantor Loan (“Affiliated Guarantor Mortgage”) and the other loan documents
for the Affiliated Guarantor Loan (the “Affiliated Guarantor Loan Documents”).

(f) Provided that there is then no pending Event of Default under the Loan
Documents or under the Guaranty, Liable Party may, from time to time, request
Beneficiary to transfer funds in the DS Account to pay Debt Service Shortfalls
(as defined in the Affiliated Guarantor Mortgage) (“DS Funds Transfer”);
provided, however that the amount of the DS Funds Transfer shall be subject to
the Liable Party Reimbursement Obligation as more particularly set forth in
Section 2.12(c).

(g) If an Event of Default occurs, Beneficiary shall have the right, at its
election, to apply any amounts held under this Section 2.12 in reduction of the
Secured Indebtedness, or in payment of the Premiums or Impositions.

(h) Beneficiary shall release DS Funds to Liable Party (a “Release Event”) in
the event that (i) (w) if after the date which is eighteen months following the
Advance Date (as defined in the Note), the “trailing” twelve-month net operating
income (“NOI”) for the Property reaches $28,300,000.00, as determined by
Beneficiary in its sole and absolute discretion and (x) if a Release Event
occurs under the Affiliated Guarantor Loan or if the Affiliated Guarantor Loan
has been satisfied in full; or (ii) (y) if after the date which is thirty-six
months following the Advance Date the “trailing” twelve-month NOI for the
Property reaches $23,600,000.00 as determined by Beneficiary in its sole and
absolute discretion and (z) if a Release Event occurs under the Affiliated
Guarantor Loan or if the Affiliated Guarantor Loan has been satisfied in full;
or (iii) if after the date which is eighteen months following the Advance Date,
the “trailing” twelve-month net operating income (“NOI”) for the Property and
the Affiliated Guarantor Property reaches $40,800,000.00, as determined by
Beneficiary in its sole and absolute discretion; or (iv) if after the date which
is thirty-six months following the Advance Date the “trailing” twelve-month NOI
for the Property and the Affiliated Guarantor Property reaches $34,000,000.00,
as determined by Beneficiary in its sole and absolute discretion (each such
occurrence, a “Release Threshold”).

(i) If a Release Event occurs, the DS Account shall not be reinstated for the
remaining term of the Loan even if the NOI is reduced below the Release
Threshold.

(j) Trustor agrees to protect and indemnify Beneficiary and to hold Beneficiary
harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs) arising from or in any way connected with the holding of the
DS Account and the disbursement of any of the DS

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Account funds. Trustor covenants and agrees to pay any costs and expenses in
connection with the establishment and administration of the DS Account,
including, without limitation bank fees and costs, and administration fees,
costs and disbursements of Beneficiary’s servicer.

(k) Except as and to the extent expressly set forth if this Section, the DS
Account shall remain in place throughout the term of the Loan.

Section 2.13 PROCEEDS DEPOSIT ACCOUNT.

(a) On the Execution Date, Trustor and Operating Lessee have established the
Proceeds Deposit Account and have executed or will execute, together with
Bank, the DAC Agreement.

(b) Prior to any distributions to Trustor or Operating Lessee from the Proceeds
Deposit Account, Bank shall fund the following obligations (i) all Impositions,
as and to the extent not paid by Manager; (ii) all Premiums, as and to the
extent not paid by Manager, and (iii) all payments to Beneficiary under the
Note, Deed of Trust and the other Loan Documents, including all payments of
interest and principal and interest, as and when all payments under (i),
(ii) and (iii) above are due under the terms of the Loan Documents (“Required
Payments”). Trustor and Operating Lessee shall have no right to withdraw
funds or receive funds from the Proceeds Deposit Account until the Required
Payments have been made.

(c) After all Required Payments for the preceding calendar month have been made
by Bank, so long as there is no Event of Default under Section 11.1(a) hereof,
and no Event of Default under Section 11.1(a) of the Affiliated Guarantor
Mortgage (a “Deposit Account Event of Default”) or any event which, with the
passage of time, would constitute an Event of Default under Section 11.1(a)
hereof or under Section 11.1(a) of the Affiliated Guarantor Mortgage (a “Pending
Deposit Account Event of Default”), the amounts in the Proceeds Deposit Account
shall be automatically distributed to Operating Lessee and Trustor; provided
however that upon the occurrence of a Deposit Account Event of Default or
Pending Deposit Account Event of Default under the Loan or the Affiliated
Guarantor Loan, Beneficiary shall have the right, in its sole and absolute
discretion, subject to Section 2.13(c), to instruct Bank pursuant to the terms
of the DAC Agreement to cease all further distributions from the Proceeds
Deposit Account to Trustor and/or Operating Lessee for the remainder of the term
of the Loan; provided, however, the cross reference in this sentence to
Section 11.1(a) of the Affiliated Guarantor Mortgage shall be disregarded if the
Affiliated Guarantor Property has been transferred pursuant to Section 10.3 of
the Affiliated Guarantor Mortgage.

(d) Notwithstanding the foregoing, if a Pending Deposit Account Event of Default
is cured under the Loan or under the Affiliated Guarantor Loan prior to it
becoming an Event of Default, then the amounts in the Proceeds Deposit Account
shall again be automatically released to each Operating Lessee and Trustor as
and to the extent provided in subsection (c) above.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

INSURANCE

Section 3.1 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.

(a) During the term of this Deed of Trust, Trustor and Operating Lessee at its
sole cost and expense shall provide or shall cause the Manager under the
Management Agreement to provide insurance policies and certificates of insurance
satisfactory to Beneficiary and in such amounts, and with the types of coverage,
exclusions and the companies underwriting these coverages as hereinafter
described. In no event shall such policies be terminated or otherwise allowed to
lapse unless replaced with a policy complying with the requirements set forth in
this Article III. Trustor shall be responsible for its own deductibles. Trustor
shall also pay for any insurance, or any increase of policy limits, not
described in this Deed of Trust which Trustor requires for its own protection or
for compliance with government statutes Trustor’s insurance shall be primary and
without contribution from any insurance procured by Beneficiary.

Policies of insurance shall comply with the following requirements:

(1) Property insurance on the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils,” in each case (i) in an amount equal to 100% of the “Full
Replacement Cost” (as hereinafter defined) of the Improvements and Personal
Property with a waiver of depreciation and with a Replacement Cost Endorsement;
(ii) containing an agreed amount endorsement with respect to the Improvements
and Personal Property waiving all co-insurance provisions; (iii) providing for
no deductible in excess of $250,000; provided, however, the deductibles for
perils of earthquake and windstorm shall not be in excess of 5% of the total
insured value; and (iv) containing Ordinance or Law Coverage, Operation of
Building Laws, Demolition Costs and Increased Cost of Construction in an amount
reasonably required by Beneficiary or if any of the Improvements or the use of
the Property constitute non-conforming structures then in the amount of 100% of
the Full Replacement Cost. The Full Replacement Cost shall be determined from
time to time by an appraiser or contractor designated and paid by Trustor and
approved by Beneficiary or by an engineer or appraiser in the regular employ of
the insurer. The “Full Replacement Cost” for purposes of this Article III shall
mean the estimated total cost of construction required to replace the
Improvements with a substitute of like utility, and using modern materials and
current standards, design and layout. For purposes of calculating Full
Replacement Cost direct (hard) costs shall include, without limitation, labor,
materials, supervision and contractor’s profit and overhead and indirect (soft)
costs shall include, without limitation, fees for architect’s plans and
specifications, construction financing costs, permits, sales taxes, insurance
and other costs included in the Marshall Valuation Service published by
Marshall & Swifts.

(2) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (i) to be on the so-called “occurrence” form with a
combined single limit of not less than the amount set forth in the Defined
Terms; (ii) to continue at not less than this limit until required to be changed
by Beneficiary in writing by reason of changed economic

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conditions making such protection inadequate; and (iii) to cover at least the
following hazards: (a) premises and operations; (b) products and completed
operations on an “if any” basis; (c) independent contractors; (d) blanket
contractual liability for all written and oral contracts; and (e) contractual
liability covering the indemnities contained in this Deed of Trust to the extent
available.

(3) Business Income insurance in an amount sufficient to prevent Trustor from
becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover 24 months “Business Income” (as hereinafter defined) and
with an Extended Period of Indemnity of 12 months. The amount of such insurance
shall be increased from time to time during the term of this Deed of Trust as
and when new leases and renewal leases are entered into and rents payable
increase or the annual estimate of gross income from occupancy of the Property
increases to reflect such rental increases. “Business Income” shall mean the sum
of (i) the total annual estimate of gross income in connection with the
operation, use and from use and occupancy of the Property as a hotel which is
received by Manager, Operating Lessee and/or Trustor, including without
limitation, all hotel room revenues, restaurant food and beverage revenues and
other revenues, less any non-continuing expenses for such period, (ii) the
amount of all rent and other charges (such as, but not limited to, operating
expenses, insurance premiums and taxes) which are the obligation of tenants or
occupants to Manager, Operating Lessee and/or Trustor, and (iii) any other
amounts payable to Trustor or to any affiliate of Trustor pursuant to leases or
occupancy or license agreements of any type or nature.

(4) If Beneficiary determines at any time that any part of the Property is
located in an area identified on a Flood Hazard Boundary Map or Flood Insurance
Rate Map issued by the Federal Emergency Management Agency as having special
flood hazards and flood insurance has been made available, Trustor will maintain
a flood insurance policy meeting the requirements of the current guidelines of
the Federal Insurance Administration with a generally acceptable insurance
carrier, in an amount not less than the lesser of (i) the Full Replacement Cost
or (ii) the maximum amount of insurance which is available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as amended.

(5) During the period of any construction or renovation or alteration of the
Improvements, a so-called “Builder’s All Risk” insurance policy in non-reporting
form for any Improvements under construction, renovation or alteration
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount approved by Beneficiary including an Occupancy
endorsement and Worker’s Compensation Insurance covering all persons engaged in
the construction, renovation or alteration in an amount at least equal to the
minimum required by statutory limits of the State of California.

(6) Workers’ Compensation insurance, subject to the statutory limits of the
State of California, and employer’s liability insurance with a limit of at least
$1,000,000.00 per accident and per disease per employee, and $1,000,000.00 for
disease in the aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operations (if applicable).

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(7) Boiler & Machinery, or Equipment Breakdown Coverage, insurance covering the
major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements with
sublimit of $200,000,000 for the Property. These policies shall insure against
physical damage to and loss of occupancy and use of the Improvements arising out
of an accident or breakdown.

(8) Insurance from or against all losses, damages, costs, expenses, claims and
liabilities related to or arising from earthquake on such form of insurance
policy as required by Beneficiary in the amount of $165,000,000.00 as follows:
(i) Primary Coverage of $165,000,000 shared among the Property and the following
five (5) California properties owned by Affiliates of Trustor or Liable Party:
Ritz Half Moon Bay, One Miramontes Point Road, Half Moon Bay, San Mateo County,
(b) Loews Santa Monica, 1700 Ocean Avenue, Santa Monica, Los Angeles County,
(c) Ritz Laguna, One Ritz-Carlton Drive, Dana Point, Orange County, (d) Hyatt La
Jolla, 3777 La Jolla Village Drive, San Diego, San Diego County, and (e) Del
Coronado, 500 Orange Avenue, Coronado, San Diego County; and (ii) with a maximum
deductible of 5% on the total insured value.

(9) Insurance from and against all losses, damages, costs, expenses, claims and
liabilities related to or arising from acts of terrorism, of such types, in such
amounts, with such deductibles, issued by such companies, and on such forms of
insurance policies as required by Beneficiary.

(10) Business Automobile Insurance with a combined single limit of not less than
$1,000,000 per occurrence for bodily injury and property damage arising out of
the use of owned, non-owned, hired and/or leased automotive equipment when such
equipment is operated by Trustor, Trustor’s employees or Trustor’s agents in
connection with the Property.

(11) Windstorm insurance at an amount equal to the Full Replacement Cost plus
loss of rents and EPI as above and subject to deductibles as approved by
Beneficiary.

(12) Such other insurance as may from time to time be reasonably required by
Beneficiary against other insurable hazards, including, but not limited to,
vandalism, environmental, sinkhole and mine subsidence.

(b) Beneficiary’s interest must be clearly stated by endorsement in the
insurance policies described in this Section 3.1 as follows:

(1) The policies of insurance referenced in Subsections (a)(1), (a)(3), (a)(4),
(a)(5), (a)(7), (a)(8), (a)(9), and (a)(11) of this Section 3.1 shall identify
Beneficiary under the New York Standard Mortgagee Clause (non-contributory)
endorsement.

(2) The insurance policy referenced in Section 3.1 (a)(2) shall name Beneficiary
as an additional insured.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) The policies of insurance referenced in Section 3.1(a)(9) shall name
Beneficiary in such form and manner as Beneficiary shall require, consistent
with industry practice of institutional lenders.

(4) All of the policies referred to in Section 3.1 shall provide for at least
thirty (30) days’ written notice to Beneficiary in the event of policy
cancellation and/or material change.

(c) All the insurance companies must be authorized to do business in the State
and be approved by Beneficiary in the good faith exercise of its discretion.
Insurance must be provided by an AM Best Excellent rated company with a
financial size X ($500mm - $750mm); provided this requirement shall be deemed
satisfied if 90% of the insurance carriers have the specified rating and
financial size and in no event shall the financial size be below VIII and,
provided further that those carriers below X are not in the primary or first
$100,000,000 of coverage. So called “Cut-through” endorsements shall not be
permitted.

(d) Trustor shall deliver evidence satisfactory to Beneficiary of payment of
premiums due under the insurance policies.

(e) Certified copies of the policies, and any endorsements, shall be made
available for inspection by Beneficiary upon request. If any policy is canceled
before the Loan is satisfied, and Trustor fails to immediately procure
replacement insurance, Beneficiary reserves the right but shall not have the
obligation immediately to procure replacement insurance at Trustor’s cost.

(f) Trustor shall be required during the term of the Loan to continue to provide
Beneficiary with evidence of original renewal policies or replacements of the
insurance policies referenced in Section 3.1 (a). Beneficiary may accept
Certificates of Insurance evidencing insurance policies referenced in
Subsections (a)(2), (a)(4), and (a)(6) of this Section 3.1 instead of requiring
the actual policies. Beneficiary shall be provided with renewal Certificates of
Insurance, or Binders, not less than fifteen (15) days following expiration. The
failure of Trustor to maintain the insurance required under this Article III
shall not constitute a waiver of Trustor’s obligation to fulfill these
requirements.

(g) All binders, policies, endorsements, certificates, and cancellation notices
are to be sent to the Beneficiary’s Address for Insurance Notification as set
forth in the Defined Terms until changed by notice from Beneficiary.

Section 3.2 ADJUSTMENT OF CLAIMS.

(a) Subject to clause (c) below, in the event of a Casualty or Condemnation
where the claim for damage to, or loss or destruction of, all or a portion of
the Property does not exceed $2,000,000.00, Trustor may settle and adjust such
claim; provided that such adjustment is carried out in a competent and timely
manner. In such case, Trustor and Operating Lessee are authorized to collect and
receive for Beneficiary any insurance proceeds.

(b) Subject to clause (c) below, in the event of a Casualty or Condemnation
where the claim for damage to, or loss or destruction of, all or a portion of
the Property exceeds $2,000,000.00, Trustor may settle and adjust such claim
only with the prior written consent of the Beneficiary (which consent shall not
be unreasonably withheld or delayed).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Notwithstanding the terms of clauses (a) and (b) above, Beneficiary shall
have the sole authority to adjust any claim with respect to a Casualty or
Condemnation and to collection all insurance proceeds during the period an Event
of Default has occurred and is continuing.

Section 3.3 ASSIGNMENT TO BENEFICIARY. In the event of the foreclosure of this
Deed of Trust or other transfer of the title to the Property in extinguishment
of the Secured Indebtedness, all right, title and interest of Trustor and/or
Operating Lessee as applicable in and to any insurance policy, or premiums or
payments in satisfaction of claims or any other rights under these insurance
policies and any other insurance policies covering the Property shall pass to
the transferee of the Property.

ARTICLE IV

BOOKS, RECORDS AND ACCOUNTS

Section 4.1 BOOKS AND RECORDS. Trustor and/or Operating Lessee as applicable
shall keep adequate books and records of account in accordance with generally
accepted accounting principles (as supplemented by the Uniform System of
Accounts for the Lodging Industry, current edition) (“GAAP”), or in accordance
with other methods acceptable to Beneficiary in its sole discretion,
consistently applied and furnish to Beneficiary:

(a) quarterly rent rolls in electronic form if available and otherwise by hard
copy, detailing the names of all tenants of the Improvements, the portion of
Improvements occupied by each tenant, the base rent and any other charges
payable under each Lease (as defined in Section 5.2) and the term of each Lease,
including the expiration date, and any other information as is reasonably
required by Beneficiary, within thirty (30) days after the end of each fiscal
quarter;

(b) a quarterly profit and loss statements on a cash basis and operating
statement of the Property and year to date operating statements in electronic
form detailing the total revenues received, total expenses incurred, total cost
of all capital improvements, total debt service and total cash flow, to be
prepared and certified by Trustor in the form required by Beneficiary, and if
available, any quarterly operating statement prepared by an independent
certified public accountant, within thirty to sixty (30-60) days after the close
of each fiscal quarter of Trustor;

(c) an annual balance sheet and profit and loss statement of Trustor in
electronic form in the form required by Beneficiary, prepared and certified by
Trustor, and if required by Beneficiary, audited financial statements for
Trustor and any Liable Party prepared by an independent certified public
accountant acceptable to Beneficiary within ninety (90) days after the close of
each fiscal year of Trustor and the Liable Party, as the case may be;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) the annual operating budget (i) when and as prepared by and submitted by
Manager for approval by Trustor and/or Operating Lessee and (ii) in the form
when and as finally approved by Trustor and/or Operating Lessee.

(e) copies of any appraisals obtained by Trustor;

(f) quarterly financial statements and supplemental statements of Liable Party
evidencing compliance with the Minimum Net Worth Requirements (as defined in
Section 8.5); and,

(g) Monthly STAR Reports compiled by Smith Travel Research, Inc. which shall be
submitted quarterly and/or provided to Beneficiary upon written request.

Section 4.2 PROPERTY REPORTS. Upon request from Beneficiary or its
representatives and designees, Trustor and/or Operating Lessee as applicable
shall furnish in a timely manner to Beneficiary: an accounting of all security
deposits held in connection with any Lease of any part of the Property,
including the name and identification number of the accounts in which such
security deposits are held, the name and address of the financial institutions
in which such security deposits are held and the name of the person to contact
at such financial institution, along with any authority or release necessary for
Beneficiary to obtain information regarding such accounts directly from such
financial institutions.

Section 4.3 ADDITIONAL MATTERS.

(a) Trustor shall furnish Beneficiary with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Beneficiary or the rating agencies in
form and substance satisfactory to Beneficiary or the rating agencies.

(b) Trustor shall furnish Beneficiary and its agents convenient facilities for
the examination and audit of any such books and records.

(c) Beneficiary and its representatives shall have the right upon prior written
notice to examine and audit the records, books, management and other papers of
Trustor and its affiliates or of any guarantor or indemnitor which reflect upon
their financial condition and/or the income, expenses and operations of the
Property, at the Property or at any office regularly maintained by Trustor, its
affiliates or any guarantor or indemnitor where the books and records are
located. Beneficiary shall have the right upon notice to make copies and
extracts from the foregoing records and other papers.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

Section 5.1 TRUSTOR’S REPRESENTATIONS AND WARRANTIES.

Trustor represents and warrants to Trustee and Beneficiary as follows:

(a) There are no leases or occupancy agreements affecting the Property except
those leases and amendments listed on Exhibit B to the Assignment of Leases,
(including without limitation the License and Services Agreement with Mina
Group, LLC for the operation of the restaurant at the Property and for the
operation of the Clock Bar at the Property (collectively the “Service
Agreements”)) and Trustor has delivered to Beneficiary true, correct and
complete copies of all leases, including amendments (collectively, “Existing
Leases”) and all guaranties and amendments of guaranties given in connection
with the Existing Leases, if any (the “Lease Guaranties”).

(b) Except as set forth below, there are no defaults by Trustor and/or Operating
Lessee as applicable under the Existing Leases and, to the best knowledge of
Trustor, there are no defaults by Manager or any tenants under the Existing
Leases. Notwithstanding the foregoing, Trustor has disclosed to Beneficiary in
writing the fact that BCBG has not made certain payments under the terms of its
lease and the material terms of such dispute.

(c) The Existing Leases and Lease Guaranties, if any, are in full force and
effect.

(d) There are no defaults by Trustor and/or Operating Lessee as applicable under
the Service Agreement and, to the best knowledge of Trustor, there are no
defaults by Manager or Mina Group, LLC under the Service Agreements and the
Service Agreements are in full force and effect.

(e) To the best knowledge of Trustor, none of the tenants now occupying 10% or
more of the Property or having a current lease affecting 10% or more of the
Property is the subject of any bankruptcy, reorganization or insolvency
proceeding or any other debtor-creditor proceeding.

(f) No Existing Leases with a square footage of 9,500 square feet or more may be
amended terminated or canceled unilaterally by a tenant and no tenant may be
released from its obligations, except in the event of (i) material damage to, or
destruction of, the Property or (ii) condemnation.

Section 5.2 REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OPERATING LEASE.

(a) The Operating Lease shall not be amended or modified or terminated without
the prior written approval of Beneficiary; provided however, that Trustor and
Operating Lessee may without Beneficiary’s approval agree to non-material
modifications or amendments to the Operating Lease which do not materially alter
the obligations of Trustor as Operating

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lessor, grant Operating Lessee any rights or powers with respect to the Property
that are inconsistent with the rights and obligations of Trustor under the Loan
Documents, or grant or confer upon any third party any of the rights, benefits
or obligations under the Operating Lease, including without limitation any right
to receive any of the income, revenue or profits of the Property.
Notwithstanding the foregoing, Trustor and Operating Lessee may enter into rent
schedule amendments and corresponding amendments to the text of the Operating
Lease (e.g., lease term, dates, amounts, etc.) to the Operating Lease to the
extent necessary to comply with REIT tax rules provided that Beneficiary is
provided with a copy of all such amendments.

(b) Trustor absolutely, presently and unconditionally grants, assigns and
transfers to Beneficiary all of Trustor’s right, title, interest and estate in,
to and under the Operating Lease; provided, that Beneficiary acknowledges and
agrees that it will not exercise its rights prior to an Event of Default by
Trustor hereunder.

(c) In the event of a termination, cancellation or surrender of the Operating
Lease by Operating Lessee, Trustor shall assume any and all obligations of
Operating Lessee under the Management Agreement and cure any and all defaults of
Operating Lessee under the Management Agreement.

Section 5.3 ASSIGNMENT OF LEASES. In order to further secure payment of the
Secured Indebtedness and the performance of Trustor’s and/or Operating Lessee’s
as applicable, obligations under the Loan Documents, Trustor and/or Operating
Lessee as applicable absolutely, presently and unconditionally grants, assigns
and transfers to Beneficiary all of Trustor’s and/or Operating Lessee’s right,
title, interest and estate in, to and under (i) all of the Existing Leases and
Lease Guaranties affecting the Property and (ii) all of the future leases, lease
amendments, guaranties and amendments of guaranties and (iii) the Rents and
Profits. Beneficiary acknowledges and agrees that Trustor and Operating Lessee
are permitted to collect the Rents and Profits unless and until an Event of
Default occurs. The Existing Leases and Lease Guaranties and all future leases,
lease amendments, guaranties and amendments of guaranties are collectively
referred to as the “Leases” but such term expressly excludes the Operating
Lease.

Section 5.4 PERFORMANCE OF OBLIGATIONS.

(a) Trustor and/or Operating Lessee as applicable shall perform all obligations
under any and all Leases. If any of the acts described in this Section are done
without the written consent of Beneficiary, at the option of Beneficiary, they
shall be of no force or effect and shall constitute a default under this Deed of
Trust.

(b) Trustor and/or Operating Lessee as applicable agrees to furnish Beneficiary
executed copies of all future Leases for premises of 9,500 square feet or more.
Trustor and/or Operating Lessee as applicable shall not, without the express
written consent of Beneficiary, (i) enter into or extend any Lease unless the
Lease complies with the Leasing Guidelines which are attached to this Deed of
Trust as Exhibit “B”, or (ii) cancel or terminate any Leases or Lease Guaranties
except in the case of a default unless Trustor has entered into a new Lease
covering all of the premises of the Lease being terminated, or (iii) modify or
amend any Leases in any material way or materially reduce the rent, or
(iv) unless the tenants remain

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liable under the Leases, consent to an assignment of the tenant’s interest or to
a subletting of the demised premises under any Lease, or (v) accept payment of
advance rents or security deposits in an amount in excess of one month’s rent or
(vi) enter into any options to purchase the Property.

(c) Notwithstanding anything to the contrary in this Deed of Trust, (i) the
covenants and agreements of Trustor and Operating Lessee in Sections 5.4, 5.5
and 5.6 hereunder shall be subject to the limitation that Trustor and Operating
Lessee shall only be required to use commercially reasonable efforts to enforce
any rights they may have under the Management Agreement to ensure that Manager
takes actions under the Management Agreement consistent with the requirements of
Sections 5.4, 5.5 and 5.6 hereof and (ii) subject to the obligation to use
commercially reasonable efforts to enforce any rights under the Management
Agreement, Trustor, Operating Lessee and Liable Party shall not be deemed in
default hereunder or under the Guaranty as a result of the exercise by Manager
of any of its rights pursuant to the Management Agreement with respect to the
subject matter of Sections 5.4, 5.5 and 5.6 of this Deed of Trust; and (iii) the
rights of Manager under the Management Agreement with respect to the subject
matter of Sections 5.4, 5.5 and 5.6 shall not be limited or restricted in any
manner except as may be expressly provided in an instrument in writing signed by
Manager and delivered to Beneficiary.

(d) Notwithstanding the foregoing, the Operating Lease shall not be subject to
the Leasing Guidelines or the provisions of Section 5.3, provided however that
any leasing or subleasing of all or any part of the Leased Improvements (as
defined in the Operating Lease) pursuant to the Operating Lease shall be subject
to the Leasing Guidelines.

Section 5.5 SUBORDINATE LEASES. The Operating Lease and each Lease entered into
after the Execution Date affecting the Property shall be absolutely subordinate
to the lien of this Deed of Trust and shall also contain a provision,
satisfactory to Beneficiary, to the effect that in the event of the judicial or
non-judicial foreclosure of the Property, at the election of the acquiring
foreclosure purchaser, the particular Lease shall not be terminated and the
tenant shall attorn to the purchaser. Beneficiary shall have the right in its
sole and absolute discretion to make any Lease superior to the Deed of Trust. If
requested to do so, the tenant shall agree to enter into a new Lease for the
balance of the term upon the same terms and conditions. If Beneficiary requests,
Trustor and/or Operating Lessee as applicable shall cause a tenant or tenants to
enter into subordination and attornment agreements or nondisturbance agreement
with Beneficiary on forms which have been approved by Beneficiary. Trustor shall
pay or cause to be paid by Operating Lessee all costs and expenses incurred by
Beneficiary in connection with granting a non-disturbance agreement including
reasonable attorney’s fees, and a processing fee of $2,500.00 for each
non-disturbance agreement.

Section 5.6 LEASING COMMISSIONS. Trustor covenants and agrees that all contracts
and agreements relating to the Property, if any, entered into by Trustor or
Operating Lessee requiring the payment of leasing commissions, management fees
or other similar compensation shall (i) provide that the obligation will not be
enforceable against Beneficiary and (ii) be subordinate to the lien of this Deed
of Trust. Beneficiary will be provided evidence of Trustor’s compliance with
this Section upon request.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.7 REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OWNER AGREEMENT.

(a) The Owner Agreement shall not be amended or modified or terminated without
the prior written approval of Beneficiary; provided however, that Manager,
Trustor and Operating Lessee may without Beneficiary’s approval agree to
non-material modifications or amendments to the Owner Agreement which do not
materially alter the obligations or rights of Trustor thereunder.

(b) Trustor absolutely, presently and unconditionally grants, assigns and
transfers to Beneficiary all of Trustor’s right, title, interest and estate in,
to and under the Owner Agreement; provided, that Beneficiary acknowledges and
agrees that it will not exercise its rights prior to an Event of Default by
Trustor hereunder.

(c) The Owner Agreement shall be and remain subject and subordinate to this Deed
of Trust and shall be terminated and of no further force and effect upon a
foreclosure of the Property by Beneficiary or the acceptance of a deed in lieu
of foreclosure.

ARTICLE VI

ENVIRONMENTAL HAZARDS

Section 6.1 REPRESENTATIONS AND WARRANTIES. Trustor hereby represents, warrants,
covenants and agrees to and with Beneficiary that (i) neither Trustor nor, to
the best of Trustor’s knowledge, after due inquiry, any tenant, subtenant or
occupant of the Property, has at any time placed, suffered or permitted the
presence of any Hazardous Materials (as defined in Section 6.5) at, on, under,
within or about the Property except as expressly disclosed in the Phase I
Environmental Report provided to Beneficiary or as expressly approved by
Beneficiary in writing and (ii) all operations or activities upon the Property,
and any use or occupancy of the Property by Trustor and/or Operating Lessee as
applicable, and any tenant, subtenant or occupant of the Property are presently
and shall in the future be in compliance with all Requirements of Environmental
Laws (as defined in Section 6.6), (iii) Trustor and/or Operating Lessee as
applicable will use best efforts to assure that any tenant, subtenant or
occupant of the Property shall in the future be in compliance with all
Requirements of Environmental Laws, (iv) all operations or activities upon the
Property are presently and shall in the future be in compliance with all
Requirements of Environmental Laws, (v) Trustor does not know of, and has not
received, any written or oral notice of other communication from any person or
entity (including, without limitation, a governmental entity) relating to
Hazardous Materials or Remedial Work pertaining thereto, of possible liability
of any person or entity pursuant to any Requirements of Environmental Laws,
other environmental conditions in connection with the Property, or any actual
administrative or judicial proceedings in connection with any of the foregoing,
(vi) Trustor and/or Operating Lessee as applicable shall not do or allow any
tenant or other user of the Property to do any act that materially increases the
dangers to human health or the environment, poses an unreasonable risk of harm
to any person or entity (whether on or off the Property), impairs or may impair
the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property, and
(vii) Trustor has truthfully and fully

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided to Beneficiary, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Trustor and that is contained in Trustor and/or Operating Lessee’s as
applicable, files and records, including, without limitation, any reports
relating to Hazardous Materials in, on, under or from the Property and/or to the
environmental condition of the Property.

Section 6.2 REMEDIAL WORK. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (collectively, the “Remedial Work”) is required under any Requirements of
Environmental Laws, Trustor and/or Operating Lessee as applicable shall perform
or cause to be performed the Remedial Work in compliance with the applicable
law, regulation, order or agreement. All Remedial Work shall be performed by one
or more contractors, selected by Trustor and/or Operating Lessee as applicable
and approved in advance in writing by Beneficiary, and under the supervision of
a consulting engineer, selected by Trustor and/or Operating Lessee as applicable
and approved in advance in writing by Beneficiary. All costs and expenses of
Remedial Work shall be paid by Trustor and/or Operating Lessee as applicable
including, without limitation, the charges of the contractor(s) and/or the
consulting engineer, and Beneficiary’s reasonable attorneys’, architects’ and/or
consultants’ fees and costs incurred in connection with monitoring or review of
the Remedial Work. In the event Trustor and/or Operating Lessee as applicable
shall fail to timely commence, or cause to be commenced, or fail to diligently
prosecute to completion, the Remedial Work, Beneficiary may, but shall not be
required to, cause such Remedial Work to be performed, subject to the provisions
of Sections 11.5 and 11.6.

Section 6.3 ENVIRONMENTAL SITE ASSESSMENT. Beneficiary shall have the right, at
any time and from time to time, if Beneficiary has a reasonable belief that the
environmental condition of the Property has adversely changed since the date of
the Loan to undertake, at the expense of Trustor, an environmental site
assessment on the Property, including any testing that Beneficiary may
determine, in its sole discretion, is necessary or desirable to ascertain the
environmental condition of the Property and the compliance of the Property with
Requirements of Environmental Laws. Trustor and/or Operating Lessee as
applicable shall cooperate fully with Beneficiary and its consultants performing
such assessments and tests.

Section 6.4 UNSECURED OBLIGATIONS. No amounts which may become owing by Trustor
to Beneficiary under this Article VI or under any other provision of this Deed
of Trust as a result of a breach of or violation of this Article VI shall be
secured by this Deed of Trust. Notwithstanding the foregoing, the obligations
shall continue in full force and effect and any breach of this Article VI shall
constitute an Event of Default. The lien of this Deed of Trust shall not secure
(i) any obligations evidenced by or arising under the Indemnity Agreement
(“Unsecured Obligations”), or (ii) any other obligations to the extent that they
are the same or have the same effect as any of the Unsecured Obligations. The
Unsecured Obligations shall continue in full force, and any breach or default of
any such obligations shall constitute a breach or default under this Deed of
Trust but the proceeds of any foreclosure sale shall not be applied against
Unsecured Obligations. Nothing in this Section shall in any way limit or
otherwise affect the right of Beneficiary to obtain a judgment in accordance
with applicable law for any deficiency in recovery of all obligations that are
secured by this Deed of Trust following foreclosure, notwithstanding that the
deficiency judgment may result from diminution in the value of the Property by
reason of any event or occurrence pertaining to Hazardous Materials or any
Requirements of Environmental Laws.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.5 HAZARDOUS MATERIALS.

“Hazardous Materials” shall include without limitation:

(a) Those substances included within the definitions of “hazardous substances”,
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended
(42 U.S.C. Sections 9601 et seq.) (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act of 1986 (Pub. L. 99-499 100 Stat. 1613) (“SARA”), the
Resource Conservation and Recovery Act of 1976, (42 U.S.C. Sections 6901 et
seq.) (“RCRA”), and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq., and in the regulations promulgated pursuant to said laws,
all as amended;

(b) Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

(c) Any material, waste or substance which is (A) petroleum, including crude oil
or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, synthetic gas usable for fuel, or any mixture thereof, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Sections 1251 et seq.
(33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture regulated
under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.;
(F) flammable explosives; or (G) radioactive materials;

(d) Any material, waste or substance which is included within any of the
following:

(i) any of the definitions of “acutely hazardous waste,” “extremely hazardous
waste,” “hazardous waste,” “infectious waste,” “retrograde material,” “volatile
organic compound” or “waste” pursuant to Cal. Health & Safety Code Sections
25110 et seq.;

(ii) any chemical known to the State of California to cause cancer or
reproductive toxicity as published pursuant to the Safe Drinking Water and Toxic
Enforcement Act of 1986, Cal. Health & Safety Code Sections 25249.5 et seq.;

(iii) the definition of “hazardous substance” pursuant to Cal. Health & Safety
Code Section 25281;

(iv) the definition of “hazardous substance” as used in the
Carpenter-Presley-Tanner Hazardous Substance Account Act, Cal. Health & Safety
Code, Sections 25300 et seq.;

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) either of the definitions of “hazardous materials” or “hazardous substances”
pursuant to Cal. Health & Safety Section 25501;

(vi) the definition of “hazardous material” pursuant to Cal. Health & Safety
Code Section 25411;

(vii) the definition of “asbestos” pursuant to Cal. Health & Safety Code
Section 25918;

(viii) either of the definitions of “air contaminant” or “air pollutant” as used
in the Porter-Cologne Water Quality Control Act, Cal. Health & Safety Code
Sections 39000 et seq.; and

(ix) “waste” or “hazardous substance” pursuant to Cal. Water Code Section 13050;
and

(e) Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations.

Section 6.6 REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of Environmental
Laws” means all requirements of environmental, ecological, health, or industrial
hygiene laws or regulations or rules of common law related to the Property,
including, without limitation, all requirements imposed by any environmental
permit, law, rule, order, or regulation of any federal, state, or local
executive, legislative, judicial, regulatory, or administrative agency, which
relate to (i) exposure to Hazardous Materials; (ii) pollution or protection of
the air, surface water, ground water, land; (iii) solid, gaseous, or liquid
waste generation, treatment, storage, disposal, or transportation; or
(iv) regulation of the manufacture, processing, distribution and commerce, use,
or storage of Hazardous Materials.

ARTICLE VII

CASUALTY, CONDEMNATION AND RESTORATION

Section 7.1 TRUSTOR’S REPRESENTATIONS.

Trustor represents and warrants as follows:

(a) Except as expressly approved by Beneficiary in writing, no casualty or
damage to any part of the Property which would cost more than $500,000.00 to
restore or replace has occurred which has not been fully restored or replaced.

(b) No part of the Property has been taken in condemnation or other similar
proceeding or transferred in lieu of condemnation, nor has Trustor received
notice of any proposed condemnation or other similar proceeding affecting the
Property.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) There is no pending proceeding for the total or partial condemnation of the
Property.

Section 7.2 RESTORATION.

(a) Trustor and/or Operating Lessee as applicable shall give prompt written
notice of any casualty to the Property which would cost more than $500,000.00 to
repair to Beneficiary whether or not required to be insured against. The notice
shall describe the nature and cause of the casualty and the extent of the damage
to the Property. Trustor and/or Operating Lessee as applicable covenants and
agrees to commence and diligently pursue to completion the Restoration.

(b) Trustor assigns to Beneficiary all Insurance Proceeds which Trustor and/or
Operating Lessee as applicable is entitled to receive in connection with a
casualty whether or not such insurance is required under this Deed of Trust.
Except as and to the extent provided in Section 7.4, in the event of any damage
to or destruction of the Property, and provided (1) an Event of Default does not
currently exist, and (2) Beneficiary has determined that (i) there has not been
an Impairment of the Security (as defined in Section 7.2 (c)), and (ii) the
repair, restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed (the “Restoration”) can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the casualty and at
least equal in value as that existing prior to the casualty, the Net Insurance
Proceeds shall be applied to the cost of Restoration in accordance with the
terms of this Article. Beneficiary shall hold and disburse the Insurance
Proceeds less the cost, if any, to Beneficiary of recovering the Insurance
Proceeds including, without limitation, reasonable attorneys’ fees and expenses,
and adjusters’ fees (the “Net Insurance Proceeds”) to the Restoration.

(c) For the purpose of this Article, “Impairment of the Security” shall mean any
or all of the following: (i) the casualty or damage occurs during the last year
of the term of the Loan, including any extensions; or (ii) restoration of the
Property is estimated to require more than one year to complete from the date of
the occurrence; or (iii) the occurrence of a Material Casualty (as defined in
7.4(b)) or a Material Condemnation (as defined in Section 7.4(b)), if the
Management Agreement does not require Operating Lessee or Trustor to restore the
Property, and/or Operating Lessee and/or Trustor have the right to terminate the
Management Agreement pursuant to the terms of the Management Agreement as a
result of such Casualty or Condemnation.

(d) If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article, Trustor and/or Operating Lessee as applicable
shall comply with Beneficiary’s Requirements For Restoration as defined in
Section 7.5 below. Upon Trustor’s and/or Operating Lessee’s, as applicable,
satisfaction and completion of the Requirements For Restoration and upon
confirmation that there is no Event of Default then existing, Beneficiary shall
pay any remaining Restoration Funds (as defined in Section 7.5 below) then held
by Beneficiary to Trustor.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) In the event that the conditions for Restoration set forth in this Section
have not been met and subject to the provisions of Section 7.4 if applicable,
Beneficiary may, at its option, apply the Net Insurance Proceeds to the
reduction of the Secured Indebtedness in such order as Beneficiary may determine
and Beneficiary may declare the entire Secured Indebtedness immediately due and
payable. After payment in full of the Secured Indebtedness, any remaining
Restoration Funds shall be paid to Trustor.

Section 7.3 CONDEMNATION.

(a) If the Property or any part of the Property is taken by reason of any
condemnation or similar eminent domain proceeding, or by a grant or conveyance
in lieu of condemnation or eminent domain (“Condemnation”), Beneficiary shall be
entitled to all compensation, awards, damages, proceeds and payments or relief
for the Condemnation (“Condemnation Proceeds”). At its option, Beneficiary shall
be entitled to commence, appear in and prosecute in its own name any action or
proceeding or to make any compromise or settlement in connection with such
Condemnation. Trustor hereby irrevocably constitutes and appoints Beneficiary as
its attorney-in-fact, which appointment is coupled with an interest, to
commence, appear in and prosecute any action or proceeding or to make any
compromise or settlement in connection with any such Condemnation.

(b) Trustor assigns to Beneficiary all Condemnation Proceeds which Trustor
and/or Operating Lessee as applicable is entitled to receive. Except as and to
the extent provided in Section 7.4, in the event of any Condemnation, and
provided (1) an Event of Default does not currently exist, and (2) Beneficiary
has determined that (i) there has not been an Impairment of the Security, and
(ii) the Restoration of any portion of the Property that has not been taken can
be accomplished in full compliance with all Requirements to the same condition,
character and general utility as nearly as possible to that existing prior to
the taking and at least equal in value as that existing prior to the taking,
then Trustor and/or Operating Lessee as applicable shall commence and diligently
pursue to completion the Restoration. Beneficiary shall hold and disburse the
Condemnation Proceeds less the cost, if any, to Beneficiary of recovering the
Condemnation Proceeds including, without limitation, reasonable attorneys’ fees
and expenses, and adjusters’ fees (the “Net Condemnation Proceeds”) to the
Restoration.

(c) In the event the Net Condemnation Proceeds are to be used for the
Restoration, Trustor and/or Operating Lessee as applicable shall comply with
Beneficiary’s Requirements For Restoration as set forth in Section 7.5 below.
Upon Trustor and/or Operating Lessee as applicable’s satisfaction and completion
of the Requirements For Restoration and upon confirmation that there is no Event
of Default then existing, Beneficiary shall pay any remaining Restoration Funds
(as defined in Section 7.5 below) then held by Beneficiary to Trustor.

(d) In the event that the conditions for Restoration set forth in this Section
have not been met and subject to the provisions of Section 7.4, if applicable,
Beneficiary may, at its option, apply the Net Condemnation Proceeds to the
reduction of the Secured Indebtedness in such order as Beneficiary may determine
and Beneficiary may declare the entire Secured Indebtedness immediately due and
payable. After payment in full of the Secured Indebtedness, any remaining
Restoration Funds shall be paid to Trustor.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.4 CASUALTY AND CONDEMNATION RESTORATION PURSUANT TO MANAGEMENT
AGREEMENT.

(a) Notwithstanding any provision of the Deed of Trust or any other Loan
Document, in the event of a Material Casualty or Material Condemnation, if the
Management Agreement provides that the Operating Lessee or Trustor is required
to restore the Property and such Operating Lessee or Trustor does not have the
right to terminate the Management Agreement pursuant to the terms of the
Management Agreement as a result of such Casualty or Condemnation or otherwise,
then Beneficiary shall make such proceeds available to Trustor for the
restoration of the Property (which shall be applied in accordance with the
Requirements for Restoration) as set forth in Section 7.5, provided that: (i) an
Event of Default does not then currently exist, (ii) the repair, restoration and
rebuilding of any portion of the Property that has been damaged or destroyed or
which remains after a Material Condemnation, can be accomplished in full
compliance with all Requirements for Restoration and other requirements relating
to land and building design and construction, use and maintenance, that pertain
to or affect the Property or any part of the Property to the same condition,
character and general utility as nearly as possible to that existing prior to
the casualty and at least equal in value as that existing prior to the casualty
(the repair, restoration and rebuilding to the condition described in this
clause (ii) is referred to herein as the “Restoration Standard”), (iii) the
Casualty or Condemnation occurs more than one year prior to the Maturity Date;
and (iv) restoration of the Property in accordance with the terms herein is
estimated to require not more than one year to complete from the date of the
occurrence of the Casualty or Condemnation; and (v) the estimated cost to
restore the Property in accordance with the terms herein, as approved by
Beneficiary in its commercially reasonable discretion, does not exceed the
amount of the Net Insurance Proceeds available for restoration and other
amounts, if any, committed to the costs of the restoration by Liable Party or
any Affiliate (as defined in Section 10.4), evidenced by documents satisfactory
to Beneficiary, and with respect to which Beneficiary has been granted a
security interest as evidenced by such documents required by Beneficiary
satisfactory in form and content to Beneficiary.

(b) For purposes of this Section 7.4, the following terms have the following
meanings:

(i) “Material Casualty” shall mean a Casualty where the loss (a) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding principal amount of the Loan or (b) has caused thirty percent
(30%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the Property to be unavailable for its applicable use.

(ii) “Material Condemnation” shall mean a Condemnation where the loss (a) is in
an aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding principal amount of the Loan or (b) has caused thirty percent
(30%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the applicable Property to be unavailable for its
applicable use.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.5 REQUIREMENTS FOR RESTORATION. Unless otherwise expressly agreed in a
writing signed by Beneficiary, the following are the Requirements For
Restoration:

(a) If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (other
than activities required to protect the Property from further damage or to
provide for the health and/or safety of the public or workers) (the “Work”),
Trustor and/or Operating Lessee as applicable shall provide Beneficiary for its
review and written approval (i) complete plans and specifications for the Work
which (A) have been approved by all required governmental authorities, (B) have
been approved by an architect satisfactory to Beneficiary (the “Architect”) and
(C) are accompanied by Architect’s signed statement of the total estimated cost
of the Work (the “Approved Plans and Specifications”); (ii) an estimate of the
amount of money which Beneficiary reasonably determines will be sufficient when
added to the Net Insurance Proceeds or Condemnation Proceeds to pay the entire
cost of the Restoration (collectively referred to as the “Restoration Funds”);
(iii) evidence that the Approved Plans and Specifications and the Work are in
compliance with all Requirements; (iv) an executed contract for construction
with a contractor satisfactory to Beneficiary (the “Contractor”) in a form
approved by Beneficiary in writing; and (v) a completion guaranty of such Work
by Liable Party in a form reasonably satisfactory to Beneficiary.

(b) Trustor and/or Operating Lessee as applicable shall not commence the Work,
other than temporary work to protect the Property, protect the health or safety
of the public or wokers, or prevent interference with business, until Trustor
and/or Operating Lessee as applicable shall have complied with the requirements
of subsection (a) of this Section 7.5. So long as there does not currently exist
an Event of Default and the following conditions have been complied with or, in
Beneficiary’s discretion, waived, Beneficiary shall disburse the Restoration
Funds in increments to Trustor, from time to time as the Work progresses:

(i) Architect or another person approved by Beneficiary shall be in charge of
the Work.

(ii) Beneficiary shall disburse the Restoration Funds directly or through escrow
with a title company selected by Trustor and approved by Beneficiary, upon not
less than ten (10) days’ prior written notice from Trustor to Beneficiary and
Trustor’s delivery to Beneficiary of (A) Trustor’s written request for payment
(a “Request for Payment”) accompanied by a certificate by Architect in a form
satisfactory to Beneficiary which states that (a) all of the Work completed to
that date has been completed in compliance with the Approved Plans and
Specifications and in accordance with all Requirements, (b) the amount requested
has been paid or is then due and payable and is properly a part of the cost of
the Work, and (c) when added to all sums previously paid by Beneficiary, the
requested amount does not exceed the value of the Work completed to the date of
such certificate; and (B) evidence satisfactory to Beneficiary that the balance
of the Restoration Funds remaining after making the payments shall be sufficient
to pay the balance of the cost of the Work. Each Request for Payment shall be
accompanied by (x) waivers of liens covering that part of the Work previously
paid for, if any (y) a title search or by other evidence satisfactory to
Beneficiary that no mechanic’s or materialmen’s liens or other similar liens for
labor or materials supplied in connection with the Work have been filed against
the Property and not discharged of record, and (z) an endorsement to
Beneficiary’s title policy insuring that no encumbrance exists on or affects the
Property other than the Permitted Exceptions.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) The final Request for Payment shall be accompanied by (i) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements,
(ii) evidence that the Restoration has been completed in accordance with the
Approved Plans and Specifications and all Requirements, (iii) evidence that the
costs of the Restoration have been paid in full, and (iv) evidence that no
mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property, including final waivers of
liens covering all of the Work and an endorsement to Beneficiary’s title policy
insuring that no encumbrance exists on or affects the Property other than the
Permitted Exceptions.

(c) If (i) within one hundred eighty (180) days after the occurrence of any
damage, destruction or condemnation requiring Restoration, Trustor fails to
submit to Beneficiary and receive Beneficiary’s approval of Trustor’s
preliminary plans and specifications or fails to deposit with Beneficiary the
additional amount necessary to accomplish the Restoration as provided in
subparagraph (a) above, or (ii) after such plans and specifications are
finalized and approved by all such governmental authorities and Beneficiary,
Trustor and/or Operating Lessee as applicable fails to commence promptly or
diligently continue to completion the Restoration, or (iii) Trustor and/or
Operating Lessee as applicable becomes delinquent in payment to mechanics,
materialmen or others for the costs incurred in connection with the Restoration,
or (iv) there exists an Event of Default, then, in addition to all of the rights
herein set forth and after ten (10) days’ written notice of the nonfulfillment
of one or more of these conditions, Beneficiary may apply the Restoration Funds
to reduce the Secured Indebtedness in such order as Beneficiary may determine,
and at Beneficiary’s option and in its sole discretion, Beneficiary may declare
the Secured Indebtedness immediately due and payable together with the
Prepayment Fee.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS OF TRUSTOR

Section 8.1 ERISA. Trustor hereby represents, warrants and agrees that: (i) it
is acting on its own behalf and that it is not an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title 1 of ERISA, nor a plan as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(each of the foregoing hereinafter referred to collectively as a “Plan”);
(ii) Trustor’s assets do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101; and
(iii) it will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets.”

Section 8.2 NON-RELATIONSHIP. Neither Trustor nor any general partner, director,
member or officer of Trustor nor, to Trustor’s knowledge, any person who is a
Trustor’s Constituent (as defined in Section 8.4) is (i) a director or officer
of Beneficiary, (ii) a parent, son or daughter of a director or officer of
Beneficiary, or a descendent of any of them, (iii) a step parent, adopted child,
stepson or step daughter of a director or officer of Beneficiary, or (iv) a
spouse of a director or officer of Beneficiary.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.3 NO ADVERSE CHANGE. Trustor represents and warrants that there has
been no material adverse change from the conditions shown in the application
submitted for the Loan by Trustor (“Application”) or in the materials submitted
in connection with the Application.

Section 8.4 TRUSTOR’S REPRESENTATIONS AND WARRANTIES.

(a) Trustor represents and warrants that it has delivered to Beneficiary true
and correct copies of all Trustor’s and Operating Lessee’s and Liable Party’s
organizational documents and except for the Trustor Guaranty (as defined in
Section 10.1(b)) and as expressly approved by Beneficiary in writing, there have
been no changes in Trustor’s members or Operating Lessee’s members (“Trustor’s
Constituents”) since the date that the Application was executed by Trustor and
Strategic Hotels & Resorts Inc. and/or its legally permitted successors and
assigns (“SHRI”) continues to Control (as defined in Section 10.4) Liable Party.

(b) Trustor represents and warrants that neither Trustor, nor any of the
Trustor’s Constituents, is involved in any litigation, arbitration or other
proceeding nor is there any governmental investigation pending which if
determined adversely would materially adversely affect Trustor’s ability to
perform in accordance with the Loan Documents, and to the best knowledge of
Trustor, no such proceeding is contemplated or threatened.

(c) Trustor represents and warrants that Trustor has received reasonably
equivalent value for the granting of this Deed of Trust.

(d) Trustor represents and warrants that neither Trustor, nor any of the
Trustor’s Constituents, is involved in any bankruptcy, reorganization,
insolvency, dissolution or liquidation proceeding, and to the best knowledge of
Trustor, no such proceeding is contemplated or threatened.

(e) Trustor represents and warrants that neither Trustor nor any partner, member
or stockholder of Trustor has been convicted of, or been indicted for a felony
criminal offense.

(f) Trustor represents and warrants that neither Trustor nor any partner, member
or stockholder of Trustor is in default under the Revolver Loan (as defined in
Section 10.4) or any mortgage, deed of trust, note, loan or credit agreement.

Section 8.5 COVENANTS AND AGREEMENTS WITH RESPECT TO LIABLE PARTY AND STRATEGIC
HOTELS & RESORTS, INC.

(a) Trustor covenants and agrees that at all times during the term of the Loan,
as tested at the end of each fiscal quarter, the Consolidated Group (as
hereinafter defined in (c)(iii) below) shall be and remain in compliance with
the following net worth requirement (the “Minimum Net Worth Requirements”):

(i) (x) SHRI shall retain a Market Capitalization (as hereinafter defined in
(c)(i) below) of no less than $175,000,000, and (y) Liable Party shall be the
direct or indirect beneficial owner of no less than ten (10) luxury or upper
upscale hotels located in North America; or, in the event and only in the event
that the requirements in this Section 8.5 (a)(i) are not met, then,

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) (x) The Consolidated Group Leverage Ratio (as hereinafter defined in
(c)(ii) below) of the Consolidated Group shall be no greater than 80% and
(y) Liable Party shall be the direct or indirect beneficial owner of no less
than ten (10) luxury or upper upscale hotels located in North America.

(b) In the event that Market Capitalization is determined to be less than
$175,000,000 as of any reporting date required under the Loan Documents (the “MC
Determination Date”), Trustor shall have 90 days from the MC Determination Date
to commission and finalize appraisals by a third party valuation firm for use in
determining the Consolidated Group Leverage Ratio. The valuation firm shall be
subject to the prior written approval of Beneficiary, which approval shall not
be unreasonably withheld. Notwithstanding the foregoing, appraisals which have
been finalized by an approved third party valuation firm no more than 6 months
prior to the MC Determination Date calculation shall be deemed valid for the
determination of the Consolidated Group Leverage Ratio calculation.

(c) Unless otherwise specifically referenced, the following terms shall have the
following meanings for purposes of this Section only:

(i) “Market Capitalization” shall be calculated as “Consolidated Shares
Outstanding” multiplied by the “Average Share Price.” “Consolidated Shares
Outstanding” shall be the sum of consolidated: (i) common shares outstanding,
(ii) operating partnership units outstanding, (iii) stock options outstanding,
and (iv) restricted stock units outstanding, as detailed in the Consolidated
Group’s quarterly supplemental financial information or as determined from other
sources. “Average Share Price” shall be determined by calculating the average
daily closing price of SHRI common stock over the relevant quarter.

(ii) “Consolidated Group Leverage Ratio” shall be calculated by dividing Total
Debt by Total Consolidated Appraisal Value. “Total Debt” shall be the sum of:
(i) total mortgages and other debt payable, (ii) exchangeable senior notes, net
of discount, and (iii) bank credit facility minus the lesser of $40 million or
50% of cash and cash equivalents, as detailed in the Consolidated Group’s
quarterly supplemental financial information or as determined from other
sources. “Total Consolidated Appraisal Value” shall be the sum of the market
value of each hotel under the ownership of the Liable Party, which is
consolidated on the consolidated balance sheets on the Consolidated Group’s
quarterly financial statements. The following hotel assets are included in the
Consolidated Group Leverage Ratio as of the date of the Loan :

Fairmont Chicago

Fairmont Scottsdale

Four Seasons Punta Mita

Four Seasons Washington, D.C.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Hyatt Regency La Jolla

InterContinental Chicago

InterContinental Miami

InterContinental Prague

Loews Santa Monica Beach Hotel

Marriott Grosvenor Square

Marriott Lincolnshire Resort

Ritz-Carlton Half Moon Bay

Ritz-Carlton Laguna Niguel

Westin St. Francis

(iii) “Consolidated Group” shall mean Liable Party, SHRI and their Subsidiaries
(for all purposes in connection herewith, a “Subsidiary” is for any entity, any
other entity in which such first entity or a subsidiary of such entity holds
capital stock and whose financial results would be consolidated under generally
accepted accounting principles (“GAAP”) with the financial results of such first
entity on the consolidated financial statement of such first entity).

(d) The provisions of this Section 8.5 shall not apply following a one time
transfer of the entire Property pursuant to Section 10.3 provided that the
transferee is not an Affiliate or Close Affiliate of Trustor or Liable Party.

Section 8.6 FOREIGN INVESTOR. Neither Trustor nor any partner, member or
stockholder of Trustor is, and no legal or beneficial interest in a partner,
member or stockholder of Trustor is or will be held, directly or indirectly by,
a “foreign person” within the meaning of Sections 1445 and 7701 of the Internal
Revenue Code of l986, as amended and Trustor is not a “disregarded entity”
within the meaning of such Code of Regulations.

Section 8.7 US PATRIOT ACT. Neither Trustor nor any partner, member or
stockholder of Trustor is, and no legal of beneficial interest in a partner,
member or stockholder of Trustor is or will be held, directly or indirectly, by
a person or entity that appears on a list of individuals and/or entities for
which transactions are prohibited by the US Treasury Office of Foreign Assets
Control or any similar list maintained by any other governmental authority, with
respect to which entering into transactions with such person or entity would
violate the US Patriot Act or regulations or any Presidential Executive Order or
any other similar applicable law, ordinance, order, rule or regulation.

ARTICLE IX

EXCULPATION AND LIABILITY

Section 9.1 LIABILITY OF TRUSTOR. Except as expressly set forth in the balance
of this Section or in the Indemnity Agreement or Guaranty, anything contained
herein or in any other Loan Documents to the contrary notwithstanding, no
recourse shall be had for the payment of the principal or interest on the Note
or for any other obligation hereunder or under the Loan Documents against
(i) any affiliate, parent company, trustee or advisor of Trustor, Operating
Lessee or Liable Party, or owner of a direct or indirect beneficial or equitable
interest in Trustor,

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Operating Lessee or Liable Party, any member in Trustor or Operating Lessee, or
any partner, shareholder or member therein (other than against Liable Party
pursuant to the Guaranty or Indemnity Agreement or other than the Affiliated
Guarantor under the Affiliated Guaranty or the Affiliated Guarantor Subordinate
Mortgage); (ii) any legal representative, heir, estate, successor or assign of
any thereof; (iii) any corporation (or any officer, director, employee or
shareholder thereof), individual or entity to which any ownership interest in
Trustor, Operating Lessee or Liable Party shall have been transferred; (iv) any
purchaser of any asset of Trustor, Operating Lessee or Liable Party; or (v) any
other Person (except Trustor and Liable Party pursuant to the Guaranty and
except for the Affiliated Guarantor under the Affiliated Guaranty or the
Affiliated Guarantor Subordinate Mortgage), for any deficiency or other sum
owing with respect to the Note. It is understood that the Note (except as set
forth in the balance of this Section and in the Indemnity Agreement or Guaranty)
may not be enforced against any person described in clauses (i) through
(v) above (other than against Liable Party pursuant to the Indemnity Agreement
or Guaranty as set forth in clauses (i) and (v) above and other than the
Affiliated Guarantor under the Affiliated Guaranty or the Affiliated Guarantor
Subordinate Mortgage as set forth in clauses (i) and (v) above) unless such
person is independently liable for the obligations under the Loan Documents, the
Indemnity Agreement, the Guaranty or other document relating to the Loan, and
Beneficiary agrees not to sue or bring any legal action or proceeding against
any such person in such respect. However, nothing contained in this Section or
the Loan Documents shall:

(i) prevent recourse to the Trustor or, if and to the extent applicable, the
Liable Party or the assets of Trustor, or, if and to the extent applicable, the
assets of the Liable Party, or enforcement of the Deed of Trust or other
instrument or document by which Trustor is bound pursuant to the Loan Documents;

(ii) if and to the extent applicable, prevent recourse to the Affiliated
Guarantor pursuant to the Affiliated Guaranty or, if and to the extent
applicable, the enforcement of the Affiliated Guarantor Subordinate Mortgage;

(iii) limit Beneficiary’s rights to institute or prosecute a legal action or
proceeding or otherwise make a claim against Trustor, Operating Lessee and/or
the Liable Party for damages and losses to the extent arising directly or
indirectly from any of the following or against the person or persons committing
any of the following:

(1) fraud or intentional misrepresentation by Trustor, Operating Lessee and/or
the Liable Party,

(2) the misappropriation by Trustor, Operating Lessee or any affiliate of
Trustor or Operating Lessee of any proceeds (including, without limitation, any
Rents, security deposits, tenant letters of credit, insurance proceeds and
condemnation proceeds), including (x) the failure to pay any such amounts to
Holder as and to the extent required under the Loan Documents, (y) the
collection of Rents for a period of more than 30 days in advance, and (z) such
amounts received after an Event of Default and not applied to the Loan or in
accordance with the Loan Documents to operating and maintenance expenses of the
Property,

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) the breach of any representation, warranty, covenant or indemnification
provision in the Indemnity Agreement or in the Deed of Trust with respect to
Hazardous Materials,

(4) physical damage to the Property from intentional waste committed by Trustor,
Operating Lessee or any affiliate of Trustor or Operating Lessee,

(5) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against
Beneficiary, in the event (and arising out of such circumstances) that Trustor
should raise any defense, counterclaim and/or allegation in any foreclosure
action by Beneficiary relative to the Property, which is found by a court of
competent jurisdiction to have been raised by Trustor or Operating Lessee in bad
faith or to be without basis in fact or law,

(iv) limit Beneficiary’s rights to recover damages to the extent arising from
Trustor’s or Operating Lessee’s failure to comply with the provisions of the
Deed of Trust pertaining to ERISA,

(v) limit Beneficiary’s rights to recover all amounts due and payable pursuant
to Sections 11.6 and 11.7 of the Deed of Trust and any amount expended by
Beneficiary in connection with the foreclosure of the Deed of Trust,

(vi) limit Beneficiary’s rights to enforce any leases entered into by Trustor or
its affiliates as tenant, guarantees, or other agreements entered into by
Trustor in a capacity other than as borrower or any policies of insurance; or

(vii) limit Beneficiary’s rights to recover costs and damages arising from
Trustor’s or Operating Lessee’s failure to pay any Premiums or Impositions in
the event Trustor is not required to deposit such amounts with Beneficiary
pursuant to Section 2.5 of the Deed of Trust.

(viii) (i) limit Beneficiary’s rights to recover any damages, costs, expenses or
liabilities, including reasonable attorneys’ fees, incurred by Beneficiary and
arising from any breach or enforcement of any “environmental provision” (as
defined in California Code of Civil Procedure Section 736, as such Section may
be amended from time to time) relating to the Property or any portion thereof;
and/or (ii) in accordance with California Code of Civil Procedure Section 726.5,
as such Section may be amended from time to time, limit the right of Beneficiary
to waive the security of the Deed of Trust as to any parcel of Real Property
that is “environmentally impaired” or is an “affected parcel” (as such terms are
defined in such Section), and as to any Personal Property attached to such
parcel, and thereafter to exercise against Trustor, to the extent permitted by
such Section 726.5, the rights and remedies of an unsecured creditor, including
reduction of Beneficiary’s claim against Trustor to judgment, and any other
rights and remedies permitted by law. If Beneficiary exercises the rights and
remedies of an unsecured creditor in accordance with clause (ii) above, Trustor
and Liable Party shall pay to Beneficiary, on demand by Beneficiary following
such exercise, all amounts owed to Beneficiary

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and arising from any breach or enforcement of any “environmental provision” (as
defined in California Code of Civil Procedure Section 736, as such Section may
be amended from time to time) under any Loan Document, and Trustor and the
Liable Party if any, will be personally liable for the payment of all such sums.

Section 9.2 RECOURSE LOAN. Notwithstanding the foregoing, this limitation of
liability shall not apply and the Loan will be a fully recourse Loan to Trustor
and to Liable Party:

(a) in the event of any Transfer of the Property in violation of this Deed of
Trust or in the event Trustor or Operating Lessee enters into any indebtedness
for borrowed money which is secured by a lien, security interest or other
encumbrance of any part of the Property, other than the Loan and any related
obligations to Beneficiary with respect to the Loan, the Trustor Guaranty (as
defined in Section 10.1(b) and the Subordinate Deed of Trust (as defined in
Section 10.1(b)) or except either as allowed by the Deed of Trust or approved by
Beneficiary; or,

(b) if (i) Trustor, Operating Lessee or Liable Party commences a voluntary
bankruptcy or insolvency proceeding under the Bankruptcy Code which is not
dismissed within 90 days of filing, or (ii) an involuntary case is commenced
against Trustor, Operating Lessee or Liable Party under the Bankruptcy Code
which is not dismissed within 90 days of filing, or (iii) an involuntary case is
commenced against Trustor or Operating Lessee under the Bankruptcy Code with the
collusion of Trustor or Operating Lessee, Liable Party or any of their
affiliates or related entities, or (iv) a petition for relief is filed with
respect to Trustor or Operating Lessee or Liable Party under the Bankruptcy Code
through the actions of Trustor or Operating Lessee, Liable Party or any of their
affiliates or related entities which is not dismissed within 90 days of filing.
Notwithstanding the previous sentence, neither Trustor nor Liable Party shall be
personally liable for payment of the Loan merely by reason of an involuntary
bankruptcy (irrespective of its duration) as to which the following conditions
are satisfied (1) such involuntary bankruptcy is not solicited, procured or
supported by Trustor or any Related Person (defined below); (2) there is no debt
or other obligation and there are no creditors, in any case which are prohibited
by the Loan Documents; (3) Trustor and each Related Person in such involuntary
bankruptcy proceeding will consent to and support and perform all actions
requested by Beneficiary to obtain relief from the automatic stay and to obtain
adequate protection for Beneficiary; (4) none of the Trustor nor any Related
Persons shall propose or in any way support any plan of reorganization which in
any way modifies or seeks to modify any provisions of the Loan Documents or any
of Beneficiary’s rights under the Loan Documents; and (5) none of Trustor nor
any Related Persons shall propose or consent to any use of cash collateral
except with Beneficiary’s consent, which may be withheld in Beneficiary’s sole
discretion. As used herein, a “Related Person” shall mean (a) Affiliated
Guarantor and any guarantor or other person or entity which is liable in any way
(including contingently liable) for any part of the Loan, (b) person or entity
which has any direct or indirect interest in Trustor or in which Trustor has any
direct or indirect interest, or (c) any person who, by reason of any
relationship with any of the foregoing, would be reasonably expected to act in
accordance with the request of any of the foregoing.

(c) Notwithstanding the foregoing, Beneficiary agrees that its sole recourse
against the Operating Lessee for the Operating Lessee’s obligations hereunder or
under the other Loan Documents shall be to the collateral owned by the Operating
Lessee and pledged to

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Beneficiary pursuant to the terms of the Loan Documents; provided however, the
foregoing shall not limit Beneficiary’s rights against Trustor and/or Liable
Party and/or Affiliated Guarantor with respect to the obligations of Operating
Lessee to the extent otherwise permitted under the Loan Documents.

ARTICLE X

SINGLE PURPOSE ENTITY; CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY’ PROHIBITIONS
ON FINANCING AND DEBT

Section 10.1 SINGLE PURPOSE ENTITY; INDEPENDENT DIRECTOR; TRUSTOR GUARANTY AND
SUBORDINATE DEED OF TRUST.

(a) During the term of the Loan, Trustor and Operating Lessee shall each be a
single purpose entity (“Single Purpose Entity”) and the Loan Documents and
Trustor’s and Operating Lessee’s organizational documents shall provide that
Trustor (and Operating Lessee, if and to the extent applicable) shall not:
(i) engage in business other than owning and operating the Property;
(ii) acquire or own a material asset other than the Property and incidental
personal property; (iii) maintain assets in a way difficult to segregate and
identify or commingle its assets with the assets of any other person or entity;
(iv) fail to hold itself out to the public as a legal entity separate from any
other; (v) fail to conduct business solely in its name or fail to maintain
records, accounts or bank accounts separate from any other person or entity;
(vi) file or consent to a petition pursuant to applicable bankruptcy,
insolvency, liquidation or reorganization statutes, or make an assignment for
benefit of creditors without the unanimous consent of its partners or members,
as applicable; (vii) except to the extent expressly permitted by this Deed of
Trust, incur additional indebtedness except for trade payables in the ordinary
course of business of owning and operating the Property, provided that such
indebtedness is paid within ninety (90) days of when incurred; (viii) dissolve,
liquidate, consolidate, merge or sell all or substantially all of its assets
(except following a transfer of the Property which is expressly permitted under
Section 10.3 or Section 10.9, and (ix) modify, amend or revise its
organizational documents in a manner which would change any of the foregoing
restrictions. During the term of the Loan, Trustor and Operating Lessee shall
each have at least one member (or, if Trustor or Operating Lessee is an entity
other than a limited liability company, a member of its board of directors)
which is not reemployed by, related to or affiliated with Trustor or any Related
Entities (“Independent Entity”) which Independent Entity shall be subject to the
prior written approval of Beneficiary and any replacements or substitutions of
such Independent Entity shall be subject to the prior written approval of
Beneficiary. All of the foregoing requirements of this Section 10.1(a) shall be
referred to herein as the “Single Purpose Entity Covenants and Representations”.

(b) Notwithstanding anything contained herein to the contrary, Trustor shall be
authorized (i) to enter into an affiliate guaranty for the benefit of
Beneficiary (“Trustor Guaranty”) guarantying the obligations of Affiliated
Guarantor to Beneficiary under the Affiliated Guarantor Loan Documents and
(ii) to secure its obligations under the Trustor Guaranty by executing and
delivering a Deed of Trust, Security Agreement and Fixture Filing (the
“Subordinate Deed of Trust”) encumbering the Property which shall be recorded on
the Property immediately after the recordation of this Deed of Trust.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.2 CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.

(a) Trustor shall not cause or permit: (i) the Property or any interest in the
Property, to be conveyed, transferred, assigned, encumbered, sold or otherwise
disposed of; or (ii) any transfer, assignment or conveyance of any interest in
Trustor or in Operating Lessee or in the partners, or stockholders, or members
or beneficiaries of, Trustor or Operating Lessee or of any of Trustor’s
Constituents or (iii) any merger, reorganization, dissolution or other change in
the ownership structure of Trustor or Operating Lessee or any of the general
partners or members of Trustor or Operating Lessee, including, without
limitation, any conversion of Trustor or Operating Lessee or any general partner
or member of Trustor or Operating Lessee to a limited partnership, a limited
liability partnership or a limited liability company (collectively,
“Transfers”).

(b) The prohibitions on transfer shall not be applicable to (i) Transfers as a
result of the death of a natural person who is Trustor; or (ii) Transfers in
connection with estate planning by a natural person to a spouse, son or daughter
or descendant of either, a stepson or stepdaughter or descendant of either or
(iii) subject to the applicable provisions of Article V, any sublease of space
at the Leased Improvements (as defined in the Operating Lease) in accordance
with the terms and conditions of the Operating Lease; or (iv) transfers of
interests in SHRI, as and to the extent permitted under Section 10.4 (b) of this
Deed of Trust.

(c) Trustor or transferee shall pay all costs and expenses incurred by
Beneficiary in connection with any Transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees.

Section 10.3 ONE TIME TRANSFER RIGHT.

(a) Notwithstanding anything in this Deed of Trust to the contrary, Trustor
shall have a one time right to transfer either or both of the Property and the
Affiliated Guarantor Property to a transferee (a “Permitted Transferee”),
subject to the following conditions: (i) there being no Event of Default under
the Loan Documents, the Indemnity Agreement, the Guaranty or under the
Affiliated Guarantor Loan Documents at the time of the transfer,
(ii) Beneficiary’s approval of the transferee, in its sole and absolute
discretion, (iii) the transferee shall be able to make and shall make the ERISA
representations and other representations set forth in Sections 8.1, 8.2, 8.4
(excluding clause (f)), 8.6 and 8.7 of this Deed of Trust, (iv) the cash flow,
in the opinion of Beneficiary, derived from the Property and the Affiliated
Guarantor Property shall be no less than 1.5 times the annual payments required
under the Loan and the Affiliated Guarantor Loan considered separately as
determined by Beneficiary in its sole and absolute discretion, (v) the loan to
value ratio of the Property and the Affiliated Guarantor Property at the time of
the transfer shall not be greater than 60% for each property considered
separately as determined by Beneficiary in its sole and absolute discretion,
(vi) if the Property is transferred, Trustor or the transferee shall pay a fee
equal to one percent (1%) of the outstanding principal balance of the Note at
the time of the assumption together with a nonrefundable processing fee in the
amount of $10,000.00 for each property that is transferred, (vii) the transferee
shall expressly assume the Loan Documents and the Indemnity Agreement in a
manner satisfactory to Beneficiary and additional liable parties acceptable to
Beneficiary shall execute the Guaranty with respect to

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

events arising or occurring from and after the date of the transfer, which
additional liable parties must have (in the aggregate if more than one) a net
worth of not less than $600,000,000.00, (viii) the transferee must be
experienced in the ownership, management and leasing of properties similar to
the Property, (ix) Trustor or transferee shall pay all costs and expenses
incurred by Beneficiary in connection with the transfer, including title
insurance premiums, documentation costs and reasonable attorneys’ fees, and
(x) if the Loan has been securitized, Beneficiary shall have received
confirmation that the assumption of the Loan by the transferee will not result
in an adverse change in the rating of the Securities by the Rating Agency. No
such transfer shall release Trustor or Liable Party from their obligations under
the Loan Documents, the Indemnity Agreement or the Guaranty or Affiliated
Guarantor under the Affiliated Guaranty with respect to events arising or
occurring prior to the date of transfer but Trustor and Liable Party shall be
released with respect to events arising or occurring after the date of transfer
and the Affiliated Guarantor shall not be liable for any events arising or
occurring after the date of such transfer. Beneficiary, in its reasonable
discretion, may elect to document the assumption of the Loan with a new
Promissory Note, Deed of Trust and such other transaction documents (“New Loan
Documents”) as it reasonably deems necessary or desirable to be executed by such
transferee, which New Loan Documents shall contain terms substantially identical
to the terms of the existing Loan Documents, except as modified to reflect the
transaction.

(b) Upon exercise of the right to transfer the Property to a Permitted
Transferee pursuant to this Section 10.3, the Trustor Guaranty shall be released
and the Subordinate Deed of Trust reconveyed as provided in Section 10.9.

Section 10.4 OTHER PERMITTED TRANSFERS

(a) Notwithstanding anything in this Deed of Trust to the contrary, (1) under no
circumstances shall there be any restriction or limitation with respect to the
transfer of any direct or indirect legal, beneficial, or direct or indirect
equitable interest in SHRI, and (2) subject to the terms and provisions of this
Section, there shall be no restriction or limitation in any respect to (and no
Event of Default shall result or arise from) the sale, assignment, conveyance,
or transfer, mortgage, hypothecation or other disposition or other encumbering
of any direct or indirect legal, beneficial or direct or indirect equitable
interest in Liable Party or any person or entity owning a direct or indirect
interest therein provided that:

(i) Trustor shall provide Beneficiary with notice of such transaction
simultaneously with its occurrence;

(ii) at all times, prior to a transfer pursuant to Section 10.3(a), and
execution of a guaranty by a new liable party, Strategic Hotel Funding, L.L.C.
remains the Liable Party under the Loan, and the Liable Party or a Close
Affiliate of Liable Party Controls Trustor and Operating Lessee;

(iii) at all times, SHRI shall (a) own at least seventy-five percent (75%) of
the equity of Liable Party and shall Control the Liable Party and (b) the
Consolidated Group shall be in compliance with the Minimum Net Worth
Requirements;

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) if there shall be a pledge, hypothecation or other encumbering of a direct
or indirect ownership interest in Liable Party or any person or entity owning a
direct or indirect interest therein (collectively, “Pledge”), such Pledge shall
be in connection only with financing provided by a Qualified Institutional
Lender (as defined below), and any transfer of any direct or indirect legal,
beneficial or direct or indirect equitable interest in Liable Party or any
person or entity owning a direct or indirect interest therein as a result of
default under such financing shall be to a Qualified Institutional Lender; and

(v) Trustor or transferee shall pay all costs and expenses incurred by
Beneficiary in connection with the transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees.

(b) Specifically, subject to the conditions of sub-clauses (i) through (v) of
Section 10.4 (a) above, the provisions of Section 10.2 and Section 10.5 shall
not apply to the Revolver Loan (as hereinafter defined) or any guaranty thereof
or pledge of ownership interest in Liable Party or its Affiliates in connection
therewith in favor of the lenders thereunder. “Revolver Loan” shall mean that
certain revolving credit facility from various financial institutions, as
lenders, Deutsche Bank Trust Company of Americas as Administrative Agent and
Deutsche Bank Securities Inc. and Citigroup Global Markets Inc., as Co-Lead
Arrangers and Joint Book Running Managers to Strategic Hotel Funding, L.L.C.,
evidenced by that certain Credit Agreement, dated as of March 9, 2007, as the
same may be amended, restated, supplemented or otherwise modified or replaced
from time to time, which Revolver Loan shall not at any time be secured by a
lien, pledge or security interest or other encumbrance of any part of the
Property and/or Trustor.

(c) Unless otherwise specifically referenced, the following terms shall have the
following meanings for purposes of this Section only:

(i) “Affiliate” shall mean a Person or Persons directly or indirectly, through
one or more intermediaries, that Controls, is Controlled by or is under common
Control with the Person or Persons in question.

(ii) “Control” and “Controlling” shall mean the ability, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise
(including by being a managing member, general partner, officer or director of
the person or entity in question), to both (A) direct or cause the direction of
the management and policies of the Person in question, and (B) conduct the
day-to-day business operations of the Person in question.

(iii) “Close Affiliate” shall mean with respect to any Person (the “First
Person”) any other Person (each, a “Second Person”) which is an Affiliate of the
First Person and in respect of which any of the following are true: (a) the
Second Person owns, directly or indirectly, at least 75% of all of the legal,
beneficial and/or equitable interest in such First Person, (b) the First Person
owns, directly or indirectly, at least 75% of all of the legal, beneficial
and/or equitable interest in such Second Person, or (c) a third Person owns,
directly or indirectly, at least 75% of all of the legal, beneficial and/or
equitable interest in both the First Person and the Second Person.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) “Qualified Institutional Lender” shall mean any insurance company, bank,
investment bank, savings and loan association, trust company, commercial credit
corporation, pension plan, pension fund or pension fund advisory firm, mutual
fund or other investment company, government entity or plan, or real estate
investment trust, in each case having, together with their Close Affiliates, at
least one billion dollars ($1,000,000,000) in capital/statutory surplus,
shareholder’s equity or net worth, as applicable, (the “Lender Net Worth
Requirement”) and being experienced in making commercial real estate loans or
otherwise investing in commercial real estate; provided, however, if a loan is
made or credit is otherwise extended by a syndicate or group of lenders, then
and in such event, more than fifty percent (50%) of the loan must be held by
entities (including their Close Affiliates) that each meet the Lender Net Worth
Requirement.

Section 10.5 PROHIBITION ON SUBORDINATE FINANCING. Except as and to the extent
expressly permitted in Section 10.4 or Section 10.6, Trustor shall not incur or
permit the incurring of (i) any financing in addition to the Loan and the
Trustor Guaranty that is secured by a lien, security interest or other
encumbrance of any part of the Property or (ii) any pledge or encumbrance of a
partnership, member or shareholder or beneficial interest in Trustor.

Section 10.6 PERMITTED DEBT. Trustor and Operating Lessee shall be allowed to
incur the following indebtedness and obligations (herein “Permitted Debt”),
which other than the Loan and the Trustor Guaranty under the following clause
(i) shall not be secured by the Property: (i) the Loan and any related
obligations to Beneficiary under the Loan Documents and the Trustor Guaranty and
Subordinate Deed of Trust, (ii) unsecured amounts payable for or in respect of
the operation of the Property incurred in the ordinary course of Trustor’s
business (“Trade Payables”), paid by Trustor within sixty (60) days of
incurrence, provided that in no event shall the aggregate amount of such Trade
Payables incurred by Trustor exceed three percent (3%) of the aggregate Loan
Amount, (iii) purchase money indebtedness and capital lease obligations incurred
in the ordinary course of business and operation of the Property, but in no
event shall the annual scheduled debt service on such indebtedness or
obligations exceed the aggregate amount of Six Hundred Thousand Dollars
($600,000.00), (iv) any management fees accrued in accordance with the terms of
the Management Agreement but which are not yet due and payable, (v) Impositions
not yet due and payable or delinquent or which are being diligently contested in
good faith in accordance with the terms and conditions of Section 2.4 of the
Deed of Trust, and (vi) indebtedness relating to liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, landlord’s, mechanic’s, materialmen’s,
repairmen’s and other similar liens arising in the ordinary course of business,
and liens for workers’ compensation, unemployment insurance and similar
programs, in each case arising in the ordinary course of business which are
either not yet due and payable or being diligently contested in good faith in
accordance with Section 2.4 of the Deed of Trustt. In addition, Trustor shall be
allowed to enter into guarantees or provide similar assurances or undertakings
in favor of the Manager with respect to the obligations of the Operating Lessee
under the Management Agreement provided that such obligations shall not be
secured by any mortgage or other lien on the Property except as may be permitted
in this Deed of Trust.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.7 PERMITTED LIENS. Trustor and Operating Lessee shall be allowed to
create, suffer to exist or otherwise permit the following encumbrances or other
liens with respect to the Property (“Permitted Liens”) subject to the terms of
the Loan Documents as to priority thereof: (i) the liens and security interests
created by the Loan Documents, (ii) those property specific exceptions to title
recorded in the real estate records of the County and contained in Schedule B-1
of the title insurance policy or policies which have been approved by
Beneficiary as of the Execution Date (“Permitted Exceptions”) (iii) liens, if
any, for Impositions not yet due and payable or delinquent or which are being
diligently contested in good faith in accordance with the terms and conditions
of Section 2.4 of the Deed of Trust, (iv) liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, landlord’s, mechanic’s, materialmen’s, repairmen’s
and other similar liens arising in the ordinary course of business, and liens
for workers’ compensation, unemployment insurance and similar programs, in each
case arising in the ordinary course of business which are either not yet due and
payable or being diligently contested in good faith in accordance with the Deed
of Trust, (v) Leases and the Management Agreement, (vi) easements, rights of
way, or restrictions incurred or entered into by Trustor and/or Operating Lessee
as applicable in the ordinary course of business, which in each case could not
be reasonably expected to have a material adverse effect, do not diminish in any
material respect the value of the Property or affect in any material respect the
validity, enforceability or priority of the liens created by the Loan Documents,
(vii) liens securing indebtedness permitted under clause (iii) of the definition
of Permitted Debt in Section 10.6, so long as such lien is only in respect of
the specific property relating to such obligation and notwithstanding the
introductory clause to Section 10.6 to the contrary, is not secured by other
portions of the Property, (viii) deposits securing or in lieu of surety, appeal
or custom bonds in processing to which Trustor and/or Operating Lessee as
applicable is a party, (ix) any judgment lien provided that the judgment it
secures shall have been discharged of record or the execution thereof stayed
pending appeal within thirty (30) days after entry thereof or within thirty
(30) days after the expiration of any stay, as applicable in either case
provided there is no imminent risk of forfeiture during such thirty (30) day
period, and (x) such other title and survey exceptions as Beneficiary has
approved or may approve in writing.

Section 10.8 RESTRICTIONS ON ADDITIONAL OBLIGATIONS. Except as and to the extent
expressly provided to the contrary herein, during the term of the Loan, Trustor
and/or Operating Lessee as applicable shall not, without the prior written
consent of Beneficiary, become liable with respect to any indebtedness or other
obligation except for (i) the Loan, (ii) Leases entered into in the ordinary
course of owning and operating the Property for the Use, (iii) other liabilities
incurred in the ordinary course of owning and operating the Property for the Use
but excluding any loans or borrowings, (iv) liabilities or indebtedness
disclosed in writing to and approved by Beneficiary on or before the Execution
Date, (v) any other single item of indebtedness or liability which does not
exceed $25,000.00 or, when aggregated with other items or indebtedness or
liability, does not exceed $100,000.00, and (vi) Permitted Debt.

Section 10.9 RELEASE OF TRUSTOR GUARANTY. The obligations of Trustor under the
Trustor Guaranty shall terminate and the Subordinate Deed of Trust shall be
released and reconveyed (“Trustor Guaranty Termination”) upon the first to occur
of:

(i) The full payment and satisfaction of all obligations of Trustor under the
Note, the Deed of Trust and the Loan Documents and all obligations of Affiliated
Guarantor under the Affiliated Guarantor Loan Documents in accordance with their
respective terms.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) The exercise of the transfer right pursuant to and in accordance with
Section 10.3 of the Deed of Trust with respect to either or both of the Property
or the Affiliated Guarantor Property.

(iii) The occurrence of the events described in either Section 10.9(ii) or
Section 10.9(iv) of the Affiliated Guarantor Mortgage.

(iv) The full payment and satisfaction of all obligations of Trustor under the
Loan Documents in connection with a sale of the Property and the prepayment of
the Note; provided, however, that in the event of such full payment and
satisfaction, all of the following conditions precedent to the Trustor Guaranty
Termination shall have occurred and be true at the time of the Trustor Guaranty
Termination:

(1) There shall be no pending Event of Default under the Loan Documents or the
Affiliated Guarantor Loan Documents;

(2) The loan-to-value ratio (“Loan to Value Ratio”) for the Affiliated Guarantor
Property encumbered by the Affiliated Guarantor Mortgage shall not be greater
than 60% as determined by Beneficiary in its sole and absolute discretion;
provided however, that a principal reduction payment may be made under the
Affiliated Guarantor Note in accordance with the terms of the Affiliated
Guarantor Note, including the payment of any applicable prepayment fee, in order
to meet the Loan to Value Ratio;

(3) The debt service coverage ratio for the Affiliated Guarantor Property
encumbered by the Affiliated Guarantor Mortgage (the “DSC”) shall not be less
than 1.50x as determined by Beneficiary in its sole and absolute discretion;
provided however, that a principal reduction payment may be made under the
Affiliated Guarantor Note in accordance with the terms of the Affiliated
Guarantor Note, including the payment of any applicable prepayment fee, in order
to meet the DSC; and,

(v) Trustor shall pay all costs and expenses incurred by Beneficiary in
connection with the Trustor Guaranty Termination and the release of the
Subordinate Deed of Trust, including without limitation, documentation costs,
and reasonable attorneys’ fees.

Section 10.10 STATEMENTS REGARDING OWNERSHIP. Trustor agrees to submit or cause
to be submitted to Beneficiary within thirty (30) days after December 3lst of
each calendar year during the term of this Deed of Trust and ten (10) days after
any written request by Beneficiary, a sworn, notarized certificate, signed by an
authorized (i) individual who is Trustor or one of the individuals comprising
Trustor, (ii) member of Trustor, (iii) partner of Trustor or (iv) officer of
Trustor, as the case may be, stating whether (x) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; (y) any conveyance, transfer, pledge or
encumbrance of any interest in Trustor has been made by Trustor and if so, to
whom; or (z) there has been any change in the individual(s) comprising Trustor
or in the partners, members stockholders or beneficiaries of Trustor from those
on the Execution Date, and if so, a description of such change or changes.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI

DEFAULTS AND REMEDIES

Section 11.1 EVENTS OF DEFAULT. Any of the following shall be deemed to be a
material breach of Trustor’s covenants in this Deed of Trust and shall
constitute a default (“Event of Default”):

(a) The failure of Trustor (i) to pay any installment of principal, interest or
principal and interest, any required escrow deposit, or any other sum required
to be paid under any Loan Document, whether to Beneficiary or otherwise, within
seven (7) days of the due date of such payment or (ii) to pay or cause to be
paid any amounts as and when due to Manager under the Management Agreement prior
to the expiration of any grace period provided in the Management Agreement;

(b) The failure of Trustor or Operating Lessee as applicable to perform or
observe any of the other terms, covenants or conditions of this Deed of Trust
not specified in Section 11.1(a) for thirty (30) days after notice; provided,
however, that if such non-monetary default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and Trustor or Operating
Lessee shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for an additional period of time
as is reasonably necessary for Trustor or Operating Lessee in the exercise of
due diligence to cure such default, but the aggregate cure period under this
clause (b) shall not exceed ninety (90) days;

(c) The filing by Trustor and/or Operating Lessee as applicable or one of the
Liable Party (an “Insolvent Entity”) of a voluntary petition or application for
relief in bankruptcy, the filing against an Insolvent Entity of an involuntary
petition or application for relief in bankruptcy which is not dismissed within
sixty (60) days, or an Insolvent Entity’s adjudication as a bankrupt or
insolvent, or the filing by an Insolvent Entity of any petition, application for
relief or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law, code or
regulation relating to bankruptcy, insolvency or other relief for debtors, or an
Insolvent Entity’s seeking or consenting to or acquiescing in the appointment of
any trustee, custodian, conservator, receiver or liquidator of an Insolvent
Entity or of all or any substantial part of the Property or of any or all of the
Rents and Profits, or the making by an Insolvent Entity of any general
assignment for the benefit of creditors, or the admission in writing by an
Insolvent Entity of its inability to pay its debts generally as they become due;

(d) If any representation, warranty certification, financial statement or other
information furnished by Trustor, Operating Lessee or Liable Party herein or in
any other Loan Document shall be materially false or materially misleading as of
the date the representation or warranty was made and, such materially false or
materially misleading representation, warranty certification, financial
statement or other information is not cured within thirty (30) days after
receipt by Trustor of notice thereof;

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) If Trustor and/or Operating Lessee as applicable shall suffer or permit the
Property, or any part of the Property, to be used in a manner that might
(1) impair Trustor’s title to the Property, (2) create rights of adverse use or
possession, or (3) constitute an implied dedication of any part of the Property;

(f) If an Event of Default occurs under the Guaranty;

(g) If an Event of Default occurs under the Affiliated Guaranty or the
Affiliated Guarantor Subordinate Mortgage;

(h) If an Event of Default occurs under the Management Agreement with respect to
Trustor and or Operating Lessee, as applicable;

(i) If an Event of Default occurs under the Operating Lease with respect to
Trustor or Operating Lessee;

(j) If an Event of Default occurs under the Owner Agreement with respect to
Trustor or Operating Lessee or Manager; or,

(k) If Trustor or Liable Party shall default under the Indemnity Agreement.

Section 11.2 REMEDIES UPON DEFAULT. Upon the happening of an Event of Default,
the Secured Indebtedness shall, at the option of Beneficiary, become immediately
due and payable, without further notice or demand, and Beneficiary may undertake
any one or more of the following remedies:

(a) Foreclosure. Institute a foreclosure action in accordance with the law of
the State, or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Property or any
other security afforded by the Loan Documents. In the case of a judicial
proceeding, Beneficiary may proceed to final judgment and execution for the
amount of the Secured Indebtedness owed as of the date of the judgment, together
with all costs of suit, reasonable attorneys’ fees and interest on the judgment
at the maximum rate permitted by law from the date of the judgment until paid.
If Beneficiary is the purchaser at the foreclosure sale of the Property, the
foreclosure sale price shall be applied against the total amount due
Beneficiary; and/or

(b) Power of Sale. Institute a non-judicial foreclosure proceeding in compliance
with applicable law in effect on the date foreclosure is commenced for the
Trustee to sell the Property either as a whole or in separate parcels as
Beneficiary may determine at public sale or sales to the highest bidder for
cash, in order to pay the Secured Indebtedness. If the Property is sold as
separate parcels, Beneficiary may direct the order in which the parcels are
sold. Trustee shall deliver to the purchaser a Trustee’s deed or deeds without
covenant or warranty, express or implied. Trustee may postpone the sale of all
or any portion of the Property by public announcement at the time and place of
sale, and from time to time may further postpone the sale by public announcement
in accordance with applicable law; and/or

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Beneficiary, in Beneficiary’s sole discretion, may elect to the
payment of Impositions, operating costs, costs of maintenance, restoration and
repairs, Premiums and other charges, including, but not limited to, costs of
leasing the Property and fees and costs of counsel and receivers, and in
reduction of the Secured Indebtedness; and/or

(d) Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Beneficiary shall be entitled to the
appointment of a receiver without the necessity of proving either the inadequacy
of the security or the insolvency of Trustor and/or Operating Lessee as
applicable or any of the Liable Party. Trustor and Liable Party shall be deemed
to have consented to the appointment of the receiver. The collection or receipt
of any of the Rents and Profits by Beneficiary or any receiver shall not affect
or cure any Event of Default. Beneficiary’s rights hereunder include its rights
under California Code of Civil Procedure Section 564, as such Section may be
amended from time to time; and/or

(e) Action for Breach of Contract. In accordance with California Code of Civil
Procedure Section 736, as such Section may be amended from time to time,
Beneficiary may bring an action for breach of contract against Trustor for
breach of any “environmental provision” (as such term is defined in such
Section) made by Trustor herein or in any other Loan Document, for the recovery
of damages and/or for the enforcement of the environmental provision; and/or

(f) Waiver of Security. In accordance with California Code of Civil Procedure
Section 726.5, as such Section may be amended from time to time, Beneficiary may
waive the security of this Deed of Trust as to any parcel of Real Property that
is “environmentally impaired” or is an “affected parcel” (as such terms are
defined in such Section), and as to any Personal Property attached to such
parcel, and thereafter exercise against Trustor, to the extent permitted by such
Section 726.5, the rights and remedies of an unsecured creditor, including
reduction of Beneficiary’s claim against Trustor to judgment, and any other
rights and remedies permitted by law. Trustor and Beneficiary acknowledge that
pursuant to California Code of Civil Procedure Section 726.5, Beneficiary’s
rights under this Section 11.2 are limited to instances in which Trustor or any
affiliate, agent, co-tenant, partner or joint venturer of Trustor either
(i) caused, contributed to, permitted or acquiesced in the release (as defined
in such Section 726.5) or threatened release of Hazardous Materials, or (ii) had
actual knowledge or notice of such release or threatened release prior to the
execution and delivery of this Deed of Trust and failed to disclose such release
or threatened release to Beneficiary in writing after Beneficiary’s written
request for information concerning the environmental condition of the Property,
unless Beneficiary otherwise obtained actual knowledge of such release or
threatened release prior to the execution and delivery of this Deed of Trust.

Section 11.3 APPLICATION OF PROCEEDS OF SALE. In the event of a sale of the
Property pursuant to Section 11.2 of this Deed of Trust, to the extent permitted
by law, the Beneficiary shall determine in its sole discretion the order in
which the proceeds from the sale shall be applied to the payment of the Secured
Indebtedness, including without limitation, the expenses of the sale and of all
proceedings in connection with the sale, including reasonable attorneys’ fees
and expenses; Impositions, Premiums, liens, and other charges and expenses; the
outstanding principal balance of the Secured Indebtedness; any accrued interest;
any Prepayment Fee; and any other amounts owed under any of the Loan Documents.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.4 WAIVER OF JURY TRIAL. To the fullest extent permitted by law,
including laws enacted after the Execution Date, Trustor and Beneficiary HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY in any action, proceeding and/or
hearing on any matter whatsoever arising out of, or in any way connected with,
the Note, this Deed of Trust or any of the Loan Documents, or the enforcement of
any remedy under any law, statute, or regulation. Neither party will seek to
consolidate any such action in which a jury has been waived, with any other
action in which a jury trial cannot or has not been waived. Each party has
received the advice of counsel with respect to this waiver.

Section 11.5 BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS. Trustor
agrees that, if Trustor and/or Operating Lessee as applicable fails to perform
any act or to pay any money which Trustor and/or Operating Lessee as applicable
is required to perform or pay under the Loan Documents, Beneficiary may make the
payment or perform the act at the cost and expense of Trustor and in Trustor’s
name or in its own name. Any money paid by Beneficiary under this Section 11.5
shall be reimbursed to Beneficiary in accordance with Section 11.6.

Section 11.6 BENEFICIARY REIMBURSEMENT. All payments made, or funds expended or
advanced by Beneficiary pursuant to the provisions of any Loan Document, shall
(1) become a part of the Secured Indebtedness, (2) bear interest at the Interest
Rate (as defined in the Note) from the date such payments are made or funds
expended or advanced, (3) become due and payable by Trustor upon demand by
Beneficiary, and (4) bear interest at the Default Rate (as defined in the Note)
from the date of such demand. Trustor shall reimburse Beneficiary within ten
(10) days after receipt of written demand for such amounts.

Section 11.7 FEES AND EXPENSES. If Beneficiary becomes a party (by intervention
or otherwise) to any action or proceeding affecting, directly or indirectly,
Trustor, the Property or the title thereto or Beneficiary’s interest under this
Deed of Trust, or employs an attorney to collect any of the Secured Indebtedness
or to enforce performance of the obligations, covenants and agreements of the
Loan Documents, Trustor shall reimburse Beneficiary in accordance with
Section 11.6 for all expenses, costs, charges and legal fees incurred by
Beneficiary (including, without limitation, the fees and expenses of experts and
consultants), whether or not suit is commenced.

Section 11.8 WAIVER OF CONSEQUENTIAL DAMAGES. Trustor covenants and agrees that
in no event shall Beneficiary be liable for consequential damages, and to the
fullest extent permitted by law, Trustor expressly waives all existing and
future claims that it may have against Beneficiary for consequential damages.

Section 11.9 INDEMNIFICATION OF TRUSTEE. Except for gross negligence and willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment. Trustee may rely on any document believed by it in good faith to be
genuine. All money received by Trustee shall be held in trust, but need not be
segregated (except to the extent required by law), until used or applied as
provided in this Deed of Trust. Trustee shall not be liable for interest on the
money. Trustor shall protect, indemnify and hold harmless Trustee against all
liability and expenses which Trustee may incur in the performance of its duties.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.10 ACTIONS BY TRUSTEE. At any time, upon written request of
Beneficiary and presentation of this Deed of Trust and the Note for endorsement,
and without affecting the personal liability of any entity or the Liable Party
for payment of the Secured Indebtedness or the effect of this Deed of Trust upon
the remainder of the Property, Trustee may take such actions as Beneficiary may
request which are permitted by this Deed of Trust or by applicable law.

Section 11.11 SUBSTITUTION OF TRUSTEE. Beneficiary has the power and shall be
entitled, at any time and from time to time, to remove Trustee or any successor
trustee and to appoint another trustee in the place of Trustee or an successor
trustee, by an instrument recorded in the Official Records of the county or
counties where the Property is located. The recorded instrument shall be
conclusive proof of the proper substitution and appointment of the successor
Trustee without the necessity of any conveyance from the predecessor Trustee.

ARTICLE XII

TRUSTOR AGREEMENTS AND FURTHER ASSURANCES

Section 12.1 PARTICIPATION AND SALE OF LOAN.

(a) Beneficiary may, at any time and from time to time, sell, transfer or assign
all or any portion of the Loan, and its servicing rights with respect to the
Loan, grant one or more participation interests in the Loan and the Loan
Documents. Beneficiary may issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement, including depositing the Loan Documents with a
trust that may issue securities (the “Securities”)(such issuance of Securities
is referred to as a “Securitization”). Beneficiary shall use commercially
reasonable efforts to provide Trustor 30 days advance notice of any
securitization. Beneficiary may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities (collectively, the
“Investor”) or any Rating Agency rating such Securities and each prospective
Investor, all documents and information which Beneficiary now has or may
hereafter acquire relating to the Secured Indebtedness and to Trustor or any
Liable Party and the Property, whether furnished by Trustor, any Liable Party or
otherwise, as Beneficiary determines necessary or desirable. Beneficiary agrees
to use commercially reasonable to maintain the confidentiality of any financial
information with respect to Trustor and/or Liable Party which Trustor advises
Beneficiary is confidential and not publicly available at the time it is
provided to Beneficiary; provided however such obligation to maintain the
confidentiality of such financial information with respect to Trustor, and/or
Liable Party shall terminate if and when, through no fault of Beneficiary, the
information ceases to be confidential.

(b) Beneficiary, without in any way limiting Beneficiary’s other rights
hereunder, in its sole and absolute discretion, shall have the right to divide
the Loan into two or more tranches which may be evidenced by two or more notes,
which notes may be pari passu or senior/subordinate, provided that (i) the
aggregate principal amount of the notes immediately

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

following such division shall equal the outstanding principal balance of the
Loan and (ii) the weighted average interest rate of the Loan immediately
following such division shall equal the interest rate which was applicable to
the Loan immediately prior to such division. Trustor shall cooperate with
reasonable requests of Beneficiary in order to divide the Loan and shall execute
and deliver such documents as shall reasonably be required by Beneficiary in
connection therewith, including, without limitation, new notes to replace the
original Note, all in form and substance reasonably satisfactory to Beneficiary,
provided that such documents shall contain terms, provisions and clauses (x) no
less favorable to Trustor than those contained herein and in the Note, and
(y) which do not increase Trustor’s obligations hereunder or decrease Trustor’s
rights under the Loan Documents. If Beneficiary redefines the interest rate, the
amount of interest payable under the modified notes, in the aggregate, shall at
all times equal the amount of interest which would have been payable under the
Note at the Interest Rate. In the event Trustor fails to execute and deliver
such documents to Beneficiary within five (5) Business Days following such
request by Beneficiary, Trustor hereby absolutely and irrevocably appoints
Beneficiary as its true and lawful attorney, coupled with an interest, in its
name and stead to make and execute all documents necessary or desirable to
effect such transactions, Trustor ratifying all that such attorney shall do by
virtue thereof.

(c) Trustor and Liable Party will cooperate with Beneficiary and the Rating
Agencies in furnishing such information and providing such other assistance,
reports and legal opinions as Beneficiary may reasonably request in connection
with any of the foregoing transactions. In addition, Trustor acknowledges that
Beneficiary may release or disclose to potential purchasers or transferees of
the Loan, or potential participants in the Loan, originals or copies of the Loan
Documents, title information, engineering reports, financial statements,
operating statements, appraisals, Leases, rent rolls, and all other materials,
documents and information in Beneficiary’s possession or which Beneficiary is
entitled to receive under the Loan Documents, with respect to the Loan, Trustor,
Liable Party or the Property. Trustor shall also furnish to such Investors or
such prospective Investors or such Rating Agency any and all information
concerning the Property, the Leases, the financial condition of Trustor or any
Liable Party as may be requested by Beneficiary, any Investor or any prospective
Investor or any Rating Agency in connection with any sale, transfer or
participation interest.

(d) Notwithstanding the foregoing, Trustor and Operating Lessee will not in any
event be required to incur, suffer or accept (except to a de minimis extent)
(i) any lesser rights or greater obligations than as currently set forth in the
Loan Documents and (ii) any expense or any liability in connection with such
transfers described in this Section 12.1.

Section 12.2 REPLACEMENT OF NOTE. Upon notice to Trustor of the loss, theft,
destruction or mutilation of the Note, Trustor will execute and deliver, in lieu
of the original Note, a replacement note, identical in form and substance to the
Note and dated as of the Execution Date. Upon the execution and delivery of the
replacement note, all references in any of the Loan Documents to the Note shall
refer to the replacement note.

Section 12.3 TRUSTOR’S ESTOPPEL. Within ten (10) days after receipt of a written
request by Beneficiary, Trustor shall furnish an acknowledged written statement
in form satisfactory to Beneficiary (i) setting forth the amount of the Secured
Indebtedness, (ii) stating either that no offsets or defenses exist against the
Secured Indebtedness, or if any offsets or

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

defenses are alleged to exist, their nature and extent, (iii) whether any
default then exists under the Loan Documents, the Management Agreement or the
Operating Lease or any event has occurred and is continuing, which, with the
lapse of time, the giving of notice, or both, would constitute such a default,
and (iv) any other matters as Beneficiary may reasonably request. If Trustor
does not furnish an estoppel certificate within the 10-day period, Trustor
appoints Beneficiary as its attorney-in-fact to execute and deliver the
certificate on its behalf, which power of attorney shall be coupled with an
interest and shall be irrevocable.

Section 12.4 FURTHER ASSURANCES. Trustor shall, without expense to Beneficiary
and/or Trustee, execute, acknowledge and deliver all further acts, deeds,
conveyances, mortgages, deeds of trust, assignments, security agreements, and
financing statements as Beneficiary and/or Trustee shall from time to time
reasonably require, to assure, convey, assign, transfer and confirm unto
Beneficiary and/or Trustee the Property and rights conveyed or assigned by this
Deed of Trust or which Trustor may become bound to convey or assign to
Beneficiary and/or Trustee, or for carrying out the intention or facilitating
the performance of the terms of this Deed of Trust or any of the other Loan
Documents, or for filing, refiling, registering, reregistering, recording or
rerecording this Deed of Trust. If Trustor fails to comply with the terms of
this Section, Beneficiary may, at Trustor’s expense, perform Trustor’s
obligations for and in the name of Trustor, and Trustor hereby irrevocably
appoints Beneficiary as its attorney-in-fact to do so. The appointment of
Beneficiary as attorney-in-fact is coupled with an interest.

Section 12.5 SUBROGATION. Beneficiary shall be subrogated to the lien of any and
all encumbrances against the Property paid out of the proceeds of the Loan and
to all of the rights of the recipient of such payment.

ARTICLE XIII

SECURITY AGREEMENT

Section 13.1 SECURITY AGREEMENT.

THIS DEED OF TRUST CREATES A LIEN ON THE PROPERTY IN ADDITION, TO THE EXTENT THE
PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER APPLICABLE LAW, THIS DEED OF
TRUST CONSTITUTES A SECURITY AGREEMENT UNDER THE CALIFORNIA UNIFORM COMMERCIAL
CODE (THE “U.C.C.”) AND ANY OTHER APPLICABLE LAW AND IS FILED AS A FIXTURE
FILING. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, BENEFICIARY MAY, AT ITS
OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY WITH
RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR BENEFICIARY MAY, AT ITS OPTION,
PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN ACCORDANCE WITH BENEFICIARY’S
RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN CREATED BY THIS DEED OF TRUST. THIS
FINANCING STATEMENT SHALL REMAIN IN EFFECT AS A FIXTURE FILING UNTIL THIS DEED
OF TRUST IS RELEASED OR SATISFIED OF RECORD.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.2 REPRESENTATIONS AND WARRANTIES.

Trustor warrants, represents and covenants as follows:

(a) Trustor and/or Operating Lessee as applicable owns the Personal Property
free from any lien, security interest, encumbrance or adverse claim, except as
otherwise expressly approved by Beneficiary in writing or as otherwise allowed
hereunder. Trustor will notify Beneficiary of, and will protect, defend and
indemnify Beneficiary against, all claims and demands of all persons at any time
claiming any rights or interest in the Personal Property contrary to the
preceding sentence.

(b) The Personal Property has not been used and shall not be used or bought for
personal, family, or household purposes, but shall be bought and used solely for
the purpose of carrying on Trustor’s and/or Operating Lessee’s as applicable,
business.

(c) Trustor and/or Operating Lessee as applicable will not remove the Personal
Property without the prior written consent of Beneficiary, except the items of
Personal Property which are consumed or worn out in ordinary usage shall be
promptly replaced by Trustor and/or Operating Lessee as applicable with other
Personal Property of value equal to or greater than the value of the replaced
Personal Property.

Section 13.3 CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Beneficiary in this Deed of Trust shall not be construed to limit or impair the
lien of this Deed of Trust or the rights of Beneficiary with respect to any
property which is real property or which the parties have agreed to treat as
real property. To the fullest extent permitted by law, everything used in
connection with the production of Rents and Profits is, and at all times and for
all purposes and in all proceedings, both legal and equitable, shall be regarded
as real property, irrespective of whether or not the same is physically attached
to the Land and/or Improvements.

Section 13.4 PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is
understood and agreed that in order to protect Beneficiary from the effect of
U.C.C. Section 9313, as amended from time to time and as enacted in the State,
in the event that Trustor and/or Operating Lessee as applicable intends to
purchase any goods which may become fixtures attached to the Property, or any
part of the Property, and such goods will be subject to a purchase money
security interest held by a seller or any other party:

(a) Before executing any security agreement or other document evidencing or
perfecting the security interest, Trustor and/or Operating Lessee as applicable
shall obtain the prior written approval of Beneficiary. All requests for such
written approval shall be in writing and contain the following information:
(i) a description of the fixtures; (ii) the address at which the fixtures will
be located; and (iii) the name and address of the proposed holder and proposed
amount of the security interest.

(b) Trustor shall pay all sums and perform all obligations secured by the
security agreement. A default by Trustor under the security agreement shall
constitute a default under this Deed of Trust. If Trustor fails to make any
payment on an obligation secured by a purchase money security interest in the
Personal Property or any fixtures, Beneficiary, at its option, may pay the
secured amount and Beneficiary shall be subrogated to the rights of the holder
of the purchase money security interest.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Beneficiary shall have the right to acquire by assignment from the holder of
the security interest for the Personal Property or fixtures, all contract
rights, accounts receivable, negotiable or non-negotiable instruments, or other
evidence of indebtedness and to enforce the security interest as assignee.

(d) The provisions of subparagraphs (b) and (c) of this Section 13.4 shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as the Personal Property being replaced and if the lien is permitted
by Section 10.7(vii) or if the rights of the party holding the security interest
are expressly subordinated to the lien and security interest of this Deed of
Trust in a manner satisfactory to Beneficiary.

ARTICLE XIV

MISCELLANEOUS COVENANTS

Section 14.1 NO WAIVER. No single or partial exercise by Beneficiary and/or
Trustee, or delay or omission in the exercise by Beneficiary and/or Trustee, of
any right or remedy under the Loan Documents shall preclude, waive or limit the
exercise of any other right or remedy. Beneficiary shall at all times have the
right to proceed against any portion of, or interest in, the Property without
waiving any other rights or remedies with respect to any other portion of the
Property. No right or remedy under any of the Loan Documents is intended to be
exclusive of any other right or remedy but shall be cumulative and may be
exercised concurrently with or independently from any other right and remedy
under any of the Loan Documents or under applicable law.

Section 14.2 NOTICES. All notices, demands and requests given or required to be
given by, pursuant to, or relating to, this Deed of Trust shall be in writing.
All notices shall be deemed to have been properly given if mailed by United
States registered or certified mail, with return receipt requested, postage
prepaid, or by United States Express Mail or other comparable overnight courier
service to the parties at the addresses set forth in the Defined Terms (or at
such other addresses as shall be given in writing by any party to the others)
and shall be deemed complete upon receipt or refusal to accept delivery as
indicated in the return receipt or in the receipt of such United States Express
Mail or courier service.

Section 14.3 HEIRS AND ASSIGNS; TERMINOLOGY.

(a) This Deed of Trust applies to, inures to the benefit of , and binds
Beneficiary, Trustee, Liable Party and Trustor, and their heirs, legatees,
devisees, administrators, executors, successors and assigns. The term “Trustor”
shall include both the original Trustor and any subsequent owner or owners of
any of the Property. The term “Trustee” shall include both the original Trustee
and any subsequent successor or additional trustee(s) acting under this Deed of
Trust. The term “Beneficiary” shall include both the original Beneficiary and
any subsequent holder or holders of the Note. The term “Liable Party” shall
include both the original Liable Party and any subsequent or substituted Liable
Party.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In this Deed of Trust, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural.

(c) If more than one party executes this Deed of Trust as Trustor, the
obligations of such parties shall be the joint and several obligations of each
of them.

Section 14.4 SEVERABILITY. If any provision of this Deed of Trust should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Deed of Trust except that
if the unenforceable or void provision relates to the payment of any monetary
sum, then, Beneficiary may, at its option, declare the Secured Indebtedness
immediately due and payable.

Section 14.5 APPLICABLE LAW.

(a) IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS DEED OF TRUST AND UNDER THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAW OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE CONFLICTS-OF-LAW RULES AND
PRINCIPLES OF SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.

(b) TRUSTOR AND BENEFICIARY FURTHER ACKNOWLEDGE, AGREE, AND STIPULATE THAT THE
STATE OF ILLINOIS HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES INVOLVED IN THIS
TRANSACTION AND TO THE UNDERLYING TRANSACTIONS SECURED BY THIS DEED OF TRUST.

(c) NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT:

(i) THE PROCEDURES GOVERNING THE CREATION PERFECTION OF THE LIENS AND SECURITY
INTERESTS CREATED PURSUANT TO THIS DEED OF TRUST AND THE ENFORCEMENT BY
BENEFICIARY AND TRUSTEE OF THE DEED OF TRUST, INCLUDING, WITHOUT LIMITATION,
PROVISIONAL REMEDIES AGAINST TRUSTOR DIRECTLY RELATING TO THE REAL PROPERTY
ENCUMBERED HEREBY, INCLUDING, BY WAY OF ILLUSTRATION BUT NOT LIMITATION, ANY
SUCH ACTIONS FOR REPLEVIN, FOR CLAIM OF DELIVERY OF PROPERTY, OR FOR THE
APPOINTMENT OF A RECEIVER, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA;

(ii) CALIFORNIA LAW SHALL APPLY TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY
IN ORDER TO CREATE, TO PERFECT, AND TO FORECLOSE, EITHER JUDICIALLY OR
NON-JUDICIALLY, THE SECURITY INTERESTS AND LIENS CREATED HEREBY; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION SHALL IN ANY EVENT BE CONSTRUED TO PROVIDE
THAT THE SUBSTANTIVE LAW OF THE STATE OF CALIFORNIA SHALL APPLY TO THE
OBLIGATIONS AND INDEBTEDNESS SECURED BY THIS DEED OF TRUST OR EVIDENCED BY THE
OTHER LOAN DOCUMENTS, WHICH ARE AND SHALL CONTINUE TO BE GOVERNED BY THE
SUBSTANTIVE LAW OF THE STATE OF ILLINOIS.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) IN SUCH CONNECTION, THE PARTIES FURTHER AGREE THAT BENEFICIARY MAY ENFORCE
ITS RIGHTS UNDER THE LOAN DOCUMENTS, INCLUDING ITS RIGHT TO SUE TRUSTOR, TO
COLLECT ANY OUTSTANDING INDEBTEDNESS, OR TO OBTAIN A JUDGMENT AGAINST TRUSTOR IN
CALIFORNIA, ILLINOIS, OR OTHER STATES FOR ANY DEFICIENCY PRIOR TO OR FOLLOWING
FORECLOSURE, IN ACCORDANCE WITH ILLINOIS LAW, AND IF BENEFICIARY OBTAINS A
DEFICIENCY JUDGMENT IN A STATE OTHER THAN IN CALIFORNIA, THEN BENEFICIARY SHALL
HAVE THE RIGHT TO ENFORCE SUCH JUDGMENT IN CALIFORNIA, AS WELL AS IN OTHER
STATES;.

(iv) TRUSTOR REPRESENTS, WARRANTS, COVENANTS AND AGREES THAT:

(1) THIS SECTION 14.5 WAS A MATERIAL INDUCEMENT FOR BENEFICIARY TO MAKE THE LOAN
AND ENTER INTO THIS DEED OF TRUST AND BENEFICIARY WOULD NOT HAVE MADE THE LOAN
OR ENTERED INTO THIS DEED OF TRUST BUT FOR THIS SECTION 14.5.

(2) TO THE FULLEST EXTENT PERMITTED BY LAW AND EXCEPT AS EXPRESSLY SET FORTH IN
THIS SECTION 14.5, TRUSTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM OR RIGHT TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
DEED OF TRUST, THE NOTE, THE GUARANTY, THE TRUSTOR GUARANTY, THE SUBORDINATE
DEED OF TRUST, THE AFFILIATED GUARANTY AND THE AFFILIATED GUARANTOR SUBORDINATE
MORTGAGE AND TRUSTOR HEREBY CONFIRMS THAT EACH OF THE FOREGOING DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS AS SET FORTH IN SECTION 14.5(a).

Section 14.6 CAPTIONS. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit, or describe the scope or intent
of any provisions of this Deed of Trust.

Section 14.7 TIME OF THE ESSENCE. Time shall be of the essence with respect to
all of Trustor’s and/or Operating Lessee’s as applicable obligations under this
Deed of Trust and the other Loan Documents.

Section 14.8 NO MERGER. In the event that Beneficiary should become the owner of
the Property, there shall be no merger of the estate created by this Deed of
Trust with the fee estate in the Property.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 14.9 NO MODIFICATIONS. This Deed of Trust may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Trustor and Beneficiary.

[SIGNATURES ON FOLLOWING PAGE]

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Trustor and Operating Lessee have executed this Deed of
Trust, or has caused this Deed of Trust to be executed by its duly authorized
representative(s) as of the Execution Date.

 

TRUSTOR:

SHR St. Francis, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan P. Stanner

  Jonathan P. Stanner   Vice President, Corporate Finance OPERATING LESSEE:

DTRS St. Francis, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan P. Stanner

  Jonathan P. Stanner   Vice President, Corporate Finance

 

S-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STATE OF ILLINOIS

  )      )    ss.

COUNTY OF COOK

  )   

On May 5, 2010, before me, Peggy E. Samson, a Notary Public, personally appeared
Jonathan P. Stanner, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument. I certify under PENALTY OF
PERJURY under the laws of the State of Illinois that the foregoing paragraph is
true and correct.

WITNESS my hand and official seal.

 

/s/ Peggy E. Samson

Signature

(Seal)

 

STATE OF ILLINOIS

  )      )    ss.

COUNTY OF COOK

  )   

On May 5, 2010, before me, Peggy E. Samson, a Notary Public, personally appeared
Jonathan P. Stanner, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument. I certify under PENALTY OF
PERJURY under the laws of the State of Illinois that the foregoing paragraph is
true and correct.

WITNESS my hand and official seal.

 

/s/ Peggy E. Samson

Signature

(Seal)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “A”

PROPERTY DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN FRANCISCO,
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

PARCEL A:

BEGINNING at a point formed by the intersection of the Northerly line of Geary
Street with the Westerly line of Powell Street; running thence Northerly, along
the Westerly line of Powell Street, 275 feet to the corner formed by the
intersection of the Westerly line of Powell Street with the Southerly line of
Post Street; running thence Westerly, along the Southerly line of Post Street,
192 feet and 6 inches; thence at a right angle Southerly 137 feet and 6 inches;
thence at a right angle Westerly 22 feet and 8 1/4 inches; thence at a right
angle Southerly 137 feet and 6 inches to the Northerly line of Geary Street;
thence Easterly, along the Northerly line of Geary Street, 215 feet and 2 1/4
inches to the point of beginning.

BEING a portion of 50 Vara Block No. 168

Assessor’s Parcel No: Lot 1, Block 307

PARCEL B:

BEGINNING at a point on the Northerly line of Geary Street, distant thereon 215
feet and 2 1/4 inches Westerly from the Westerly line of Powell Street, as said
lines and all other street lines hereinafter mentioned are positions according
to the “Monument Map of Fifty Vara District of the City and County of San
Francisco” filed January 7, 1910, in Map book “G” at Page 151, in the Office of
the Recorder in the City and County of San Francisco, State of California:

Running thence Westerly, along said line of Geary Street, 60 feet and 2 1/4
inches to a point thereon, said point being 137 feet 10  1/2 inches easterly
from the easterly line of Mason Street; thence at a right angle Northerly 137
feet and 6 inches; thence at a right angle Westerly 27 feet and 10  1/ 2 inches;
thence at a right angle Northerly 137 feet and 6 inches to the Southerly line of
Post Street; thence at a right angle Easterly, along said line of Post Street,
110 feet 9 inches to a point thereon 192 feet and 6 inches Westerly from the
Westerly line of Powell Street; thence at a right angle Southerly 137 feet and 6
inches; thence at a right angle Westerly 22 feet and 8 1/4 inches; thence at a
right angle Southerly 137 feet and 6 inches to the point of beginning.

BEING a portion of 50 Vara Block No. 168

Assessor’s Parcel No. Lot 13, Block 307

 

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT “B”

TO DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

LEASING GUIDELINES

“Leasing Guidelines” shall mean the guidelines approved in writing by
Beneficiary, from time to time, with respect to the leasing of the retail
portions of the Property. The following are the initial Leasing Guidelines:

(a) No Leases shall have (i) Landlord environmental indemnification provisions,
(ii) tenant purchase options, or (iii) provide for Landlord to have liability in
excess of its equity interest in the Property;

(b) All Leases shall have an initial term of not more than 10 years;

(c) All Leases shall have an annual minimum rent equal to the then prevailing
current market rate.

(d) No Leases shall be entered into if there is an Event of Default under any of
the Loan Documents; and

(e) All payments of rent, additional rent or any other amounts due from a tenant
to a landlord under any Lease shall be made in money of the United States of
America that at the time of payment shall be legal tender for the payment of all
obligations.

 

B-1